           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF WISCONSIN
                       MILWAUKEE DIVISION



ANDREW L. COLBORN,

                Plaintiff,

     vs.                            Civil No.: 19-CV-484-PP

NETFLIX, INC.; CHROME MEDIA LLC,
F/K/A SYNTHESIS FILMS, LLC;
LAURA RICCIARDI; AND MOIRA
DEMOS,

                Defendants.



   MEMORANDUM IN SUPPORT OF NETFLIX, INC.’S MOTION TO DISMISS
           PLAINTIFF’S SECOND AMENDED COMPLAINT




     Case 1:19-cv-00484-PP Filed 03/03/20 Page 1 of 56 Document 119
                                                    TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii

INTRODUCTION ...........................................................................................................................1

PROCEDURAL POSTURE ............................................................................................................2

FACTUAL AND PROCEDURAL BACKGROUND.....................................................................4

          A.         The 1985 Sexual Assault, Avery’s Conviction, and His 2003
                     Exoneration ..............................................................................................................4

          B.         Avery’s Lawsuit Against Manitowoc County .........................................................6

          C.         Teresa Halbach’s Disappearance .............................................................................9

          D.         The Murder Investigation ......................................................................................10

          E.         Avery’s Murder Trial .............................................................................................12

          F.         The Documentary Series Making a Murderer .......................................................16

          G.         This Lawsuit...........................................................................................................21

ARGUMENT .................................................................................................................................24

I.        Colborn’s Defamation Claim Fails As A Matter Of Law ..................................................31

          A.         Reasonable Viewers Would Not Understand MaM To Convey An
                     Assertion By Defendants That Colborn Framed Avery .........................................32

          B.         Any Overall Implication Conveyed By MaM That Colborn Framed
                     Avery Would Be A Non-Actionable Conclusion Based On Fully
                     Disclosed Facts ......................................................................................................34

          C.         The Specific Challenged Passages Of MaM Are Not Actionable
                     Under The Subsidiary Meaning Doctrine ..............................................................35

          D.         Colborn’s Specific Challenges To MaM Fail To State A Claim For
                     Libel .......................................................................................................................36

                     i.         Colborn fails to state a claim as to passages about the Jail Call ................37

                     ii.        Colborn fails to state a claim as to passages about the Dispatch
                                Call .............................................................................................................38

                     iii.       Colborn fails to state a claim as to passages about the key .......................41


                                                                        i

             Case 1:19-cv-00484-PP Filed 03/03/20 Page 2 of 56 Document 119
                     iv.        Colborn fails to state a claim based on “omitted” details ..........................42

II.       The SAC’s Tag-Along Claims Also Cannot Survive This Motion To Dismiss ................47

CONCLUSION ..............................................................................................................................48




                                            ii
             Case 1:19-cv-00484-PP Filed 03/03/20 Page 3 of 56 Document 119
                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Action Repair, Inc. v. ABC, Inc.,
    776 F.2d 143 (7th Cir. 1985) ...................................................................................................34

Air Wisconsin Airlines Corp. v. Hoeper,
    134 S. Ct. 852 (2014) ...............................................................................................................29

Avery v. Manitowoc County,
   428 F. Supp. 2d 891 (E.D. Wis. 2006).................................................................................6, 11

Barlass v. City of Janesville,
   No. 10-cv-454-slc, 2011 U.S. Dist. LEXIS 165826 (W.D. Wis. Nov. 28, 2011) ....................43

Bogie v. Rosenberg,
   705 F.3d 603 (7th Cir. 2013) ...............................................................................................3, 38

CBS v. DNC,
  412 U.S. 94 (1973) ...................................................................................................................37

Charlie Auto Sales, Inc./Hyundai de Bayamon v. Mitsubishi Motor Sales of
   Caribbean, Inc.,
   84 F. Supp. 2d 249 (D.P.R. 1999) ..............................................................................................3

Church of Scientology Int’l v. Time Warner, Inc.,
   932 F. Supp. 589 (S.D.N.Y. 1996).....................................................................................30, 36

Citadel Group v. Washington Regional Medical Center,
    692 F.3d 580 (7th Cir. 2012) .....................................................................................................3

Cox Broadcasting Corp. v. Cohn,
   420 U.S. 469 (1975) .............................................................................................................2, 30

Croce v. New York Times Co.,
   930 F.3d 787 (6th Cir. 2019) ...................................................................................................33

Crosby v. Time, Inc.,
   254 F.2d 927 (7th Cir. 1958) ...................................................................................................38

Desnick v. ABC, Inc.,
   No. 93 C 6534, 1999 U.S. Dist. LEXIS 994 (N.D. Ill. Jan. 29, 1999).....................................30

Dumas v. Koebel,
  841 N.W.2d 319 (Wisc. Ct. App. 2013) ..................................................................................48



                                            iii
             Case 1:19-cv-00484-PP Filed 03/03/20 Page 4 of 56 Document 119
Fairfax v. CBS Broadcasting Inc.,
   No. 1:19-cv-11176 (E.D. Va. Feb. 11, 2020) ..........................................................................33

Florida Star v. B.J.F.,
   491 U.S. 524 (1989) .................................................................................................................48

Gertz v. Robert Welch, Inc.,
   418 U.S. 323 (1974) .................................................................................................................47

Global Relief Foundation, Inc. v. New York Times Co.,
   390 F.3d 973 (7th Cir. 2004) .............................................................................................32, 33

Henson v. CSC Credit Services,
   29 F.3d 280 (7th Cir. 1994) .......................................................................................................3

Hustler Magazine, Inc. v. Falwell,
   485 U.S. 46 (1988) ...................................................................................................................47

Ilsley v. Sentinel Co.,
    113 N.W. 425 (Wis. 1907) .................................................................................................30, 38

Janklow v. Newsweek, Inc.,
   759 F.2d 644 (8th Cir. 1985) ...................................................................................................33

Janklow v. Newsweek, Inc.,
   788 F.2d 1300 (8th Cir. 1986) .................................................................................................46

Kaminske v. Wisconsin Central Ltd.,
  102 F. Supp. 2d 1066 (E.D. Wis. 2000).....................................................................................4

Kennedy v. Children’s Service Society,
   17 F.3d 980 (7th Cir. 1994) .....................................................................................................48

Marjala v. Fox News Network LLC,
  2017 WI App 7, 895 N.W.2d 103 (Wis. Ct. App. 2017) ...................................................28, 34

Martin-Trigona v. Chicago Tribune,
  No. 87 C 6605, 1991 U.S. Dist. LEXIS 8860 (N.D. Ill. June 28, 1991)..................................48

Masson v. New Yorker Magazine, Inc.,
  501 U.S. 496 (1991) ...............................................................................................28, 29, 37, 40

Michel v. NYP Holdings, Inc.,
   816 F.3d 686 (11th 2016)...........................................................................................................4

National Association of Letter Carriers v. Austin,
   418 U.S. 264 (1974) .................................................................................................................28




                                            iv
             Case 1:19-cv-00484-PP Filed 03/03/20 Page 5 of 56 Document 119
National Review, Inc. v. Mann,
   140 S. Ct. 344 (2019) .................................................................................................................4

New York Times Co. v. Sullivan,
   376 U.S. 254 (1964) .................................................................................................................30

Partington v. Bugliosi,
   56 F.3d 1147 (9th Cir. 1995) ........................................................................................... passim

Peter Scalamandre & Sons, Inc. v. Kaufman,
   113 F.3d 556 (5th Cir. 1997) ...................................................................................................37

Peterson v. Grisham,
   594 F.3d 723 (10th Cir. 2010) .................................................................................................27

Pugh v. Tribune Co.,
   521 F.3d 686 (7th Cir. 2008) .....................................................................................................3

Pusey v. Bank of Am., N.A.,
   No. 14-cv-04979(FB)(LB), 2015 U.S. Dist. LEXIS 91083 (E.D.N.Y. July 13,
   2015) ........................................................................................................................................47

Rabideau v. City of Racine,
   627 N.W.2d 795 (Wisc. 2001) .................................................................................................48

Radivojevic v. Daley,
   12 F. App’x 391 (7th Cir. 2001) ..............................................................................................38

Riley v. Harr,
    292 F.3d 282 (1st Cir. 2002) ............................................................................................ passim

Rosenblatt v. Baer,
   383 U.S. 75 (1966) ...................................................................................................................30

Simonson v. United Press International, Inc.,
   500 F. Supp. 1261 (E.D. Wis. 1980) ........................................................................................42

Starobin v. Northridge Lakes Development Co.,
    287 N.W.2d 747 (Wis. 1980) ...................................................................................................29

State v. Avery,
    2011 WI App 124, 804 N.W.2d 216 ..................................................................................10, 12

State v. Avery,
    570 N.W.2d 573 (Wis. Ct. App. 1997) ..................................................................................4, 5

Stevens v. Tillman,
    855 F.2d 394 (7th Cir. 1988) ...................................................................................................34



                                            v
             Case 1:19-cv-00484-PP Filed 03/03/20 Page 6 of 56 Document 119
In re Storms v. Action Wisconsin Inc.,
    309 Wis. 2d 704 (2008) ...........................................................................................................46

Terry v. Journal Broadcast Corp.,
   840 N.W.2d 255 (Wis. Ct. App. 2013) ............................................................................ passim

Time, Inc. v. Hill,
   385 U.S. 374 (1967) ...................................................................................................................3

Time, Inc. v. Pape,
   401 U.S. 279 (1971) .................................................................................................................46

Other Authorities

“People v. Weeks,” Historical Soc’y of the N.Y. Courts,
   https://history.nycourts.gov/case/people-v-weeks/ ..................................................................24

RESTATEMENT (SECOND) OF TORTS § 611 cmt. b ..........................................................................30

2 Robert D. Sack, Sack on Defamation § 16.2.1 (5th ed. 2018) ......................................................2

WILLIAM COLEMAN, REPORT OF THE TRIAL OF LEVI WEEKS (1800) .............................................24




                                            vi
             Case 1:19-cv-00484-PP Filed 03/03/20 Page 7 of 56 Document 119
                                        INTRODUCTION

       Steven Avery’s story is well known and for good reason: Convicted for a rape he did not

commit, he spent 18 years in prison. Then, exonerated by DNA evidence, he returned home an

exemplar of those wronged by our criminal justice system, only to be re-arrested, tried, and

convicted again in the same county for the heinous murder of Teresa Halbach.

       Avery’s story deserves not only to be told, but also to be examined, discussed, and

debated. In the telling, attention is necessarily focused on Avery’s defense at trial, which was

that he was framed. Avery’s attorneys advanced the following theory: in the days before

Halbach disappeared, public officials in Manitowoc County were deep in discovery in Avery’s

multi-million dollar civil suit against the County for his wrongful conviction. One such official

was Plaintiff Andrew Colborn, whom Avery’s attorneys deposed just weeks before Halbach

disappeared and who believed he might be added as a defendant. At Avery’s murder trial, his

lawyers pointed to that civil suit and the botched rape investigation that gave rise to it to argue

that the County (including Colborn) had a motive to plant evidence to ensure Avery’s conviction.

       Making a Murderer (“MaM”) tells this story through the words of participants with first-

hand knowledge, culled from sworn testimony, publicly filed pleadings, news conferences and

interviews. The events it depicts are rife with contradictions, ambiguities, and strong opinions on

all sides, as its title conveys in capturing the messy and unsatisfying reality of Avery’s journey

through the criminal justice system: Did 18 years of wrongful imprisonment “make” Avery a

coldblooded killer? Or did law enforcement “make” him one, by framing an innocent man?

       At the core of the First Amendment are its protections for speech about our criminal

justice system, including its flaws, failings and triumphs. Those protections empower defendants

such as Netflix to distribute documentaries that ask questions and pose alternative theories and



                                                  1

         Case 1:19-cv-00484-PP Filed 03/03/20 Page 8 of 56 Document 119
explanations. They allow for those documentaries to tell stories such as Avery’s from differing

perspectives and to venture beyond dry recitations of fact. And those protections permit

documentarians to edit—to distill 30 years, including weeks of testimony from a murder trial,

into a 10-hour series.

       Colborn became a part of Avery’s story by virtue of his service as a public official, first

as a corrections officer and eventually as a sergeant and shift commander for the Manitowoc

County Sheriff’s Office. He brings this suit because, he alleges, MaM portrays him as a “corrupt

police officer.” But that is exactly how Avery’s defense team portrayed Colborn at Avery’s trial,

and the law does not permit Colborn to recover for what amounts to a retelling of that story to

those unable to observe it first-hand. As the Supreme Court has emphasized, because few

citizens have the time to attend criminal trials, the First Amendment empowers the media to act

as their surrogates and “bring to bear the beneficial effects of public scrutiny upon the

administration of justice.” Cox Broad. Corp. v. Cohn, 420 U.S. 469, 491-92 (1975).

                                  PROCEDURAL POSTURE

       As Judge Sack has explained in his authoritative treatise on the law of defamation, “in a

libel suit the central event—the communication about which suit has been brought—is ordinarily

before the judge at the pleading stage” and “she may assess it upon a motion to dismiss, first

hand and in context.” 2 Robert D. Sack, Sack on Defamation § 16.2.1 (5th ed. 2018). Such

motions are especially appropriate where, as in this case, the Court has before it, and may

properly consider, both (1) the challenged documentary, which is necessarily incorporated in the

Second Amended Complaint (“SAC”) and must be viewed as a whole in assessing the statements

in it that the SAC places at issue, see Terry v. Journal Broadcast Corp., 840 N.W.2d 255, 265

(Wis. Ct. App. 2013) (“The context and circumstances in which the statements were made are




                                        2
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 9 of 56 Document 119
also to be considered.”), and (2) the source material upon which those statements were made, all

of which is properly subject to judicial notice. See Pugh v. Tribune Co., 521 F.3d 686, 691 n.2

(7th Cir. 2008) (“We may take judicial notice of documents in the public record . . . without

converting a motion to dismiss into a motion for summary judgment.”); Henson v. CSC Credit

Servs., 29 F.3d 280, 284 (7th Cir. 1994) (same).1 In short, as is ordinarily the case when a motion

such as this one is brought in a defamation action, there is nothing to be learned in discovery that

is in any sense either necessary or material to its resolution.

       Unfortunately, this memorandum and its supporting documentation are necessarily

“responsible for the demise of a good number of trees.” Charlie Auto Sales, Inc./Hyundai de

Bayamon v. Mitsubishi Motor Sales of Caribbean, Inc., 84 F. Supp. 2d 249, 250 (D.P.R. 1999).

That is because MaM runs for more than 10 hours and is based not only on Avery’s five-week

murder trial, but also on the judicial and other public records that undergird his conviction for

sexual assault in 1985, his exoneration and release in 2003, and his civil suit against Manitowoc

County arising from that wrongful conviction. But it is imperative that the Court take the time to

“wade[] through the forest that once was,” id., because this is the sort of case—arising from

statements about a public official and his involvement in a matter of profound public concern—

where protracted litigation itself poses a “grave risk of serious impairment of the indispensable

service of a free press in a free society.” Time, Inc. v. Hill, 385 U.S. 374, 389 (1967). As a result,

the First Amendment reflects “a powerful interest in ensuring that free speech is not unduly



1
  Likewise, courts may consider “documents referenced in the pleading if they are central to the
claim,” such as MaM’s entire first season on which this suit is based. Bogie v. Rosenberg, 705
F.3d 603, 609 (7th Cir. 2013); see also Citadel Grp. v. Wash. Reg’l Med. Ctr., 692 F.3d 580, 591
(7th Cir. 2012). For ease of reference, this memorandum cites to portions of MaM by episode
number and time code. Episodes are attached as exhibits to the accompanying Second
Declaration of Matthew E. Kelley (“Kelley Decl.”), and will be lodged with the Clerk on USB
drives. Copies also will be provided to all counsel of record.


                                        3
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 10 of 56 Document 119
burdened by the necessity of defending against expensive yet groundless litigation.” Michel v.

NYP Holdings, Inc., 816 F.3d 686, 702 (11th 2016).2

       Defamation cases such as this are not decided simply by reviewing the few challenged

statements (here, fewer than 13 minutes of a more than 10-hour documentary). Courts can only

decide if a challenged statement is actionable in defamation by viewing that statement in its

larger context. Kaminske v. Wisconsin Cent. Ltd., 102 F. Supp. 2d 1066, 1079-80 (E.D. Wis.

2000). Here, that means the challenged statements must be reviewed in the context of Avery’s

wrongful conviction in 1985, his exoneration and subsequent trial for murdering Halbach in

2005, and, finally, how MaM distilled this story into a 10-hour documentary. Thus, although the

parties’ factual representations may be helpful, the Court can and should both review MaM in its

entirety and then carefully compare its depiction of what happened in Manitowoc County with

the trial transcripts and other public records on which it is based.

                      FACTUAL AND PROCEDURAL BACKGROUND

       A. The 1985 Sexual Assault, Avery’s Conviction, and His 2003 Exoneration

       On July 29, 1985, a Manitowoc woman was sexually assaulted as she jogged along Lake

Michigan. Ep. 1 at 17:30-18:49; see also State v. Avery (“Avery II”), 570 N.W.2d 573, 575 (Wis.

Ct. App. 1997). One of the first Manitowoc County Sheriff’s Deputies to visit the victim in the

hospital was Judy Dvorak, who lived near Avery. Ep. 1 at 19:08-20:04. Dvorak said she believed

the victim’s description of her assailant matched Avery, and the Sheriff’s Office quickly focused

its investigation on him. Id. A Sheriff’s Office investigator, Eugene Kusche, drew a sketch of the



2
  See also Nat'l Review, Inc. v. Mann, 140 S. Ct. 344, 348 (2019) (Alito, J., dissenting from
denial of certiorari) (noting that denial of motion to dismiss in defamation case necessarily
requires the defendant “to shoulder all the burdens of difficult litigation” as well as “hefty
attorneys’ fees,” burdens that threaten “the uninhibited expression of views that would contribute
to healthy public debate”).


                                        4
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 11 of 56 Document 119
suspect based on the victim’s description that resembled an earlier booking photo of Avery, and

the victim picked his picture out from a group of photos and later identified him in a lineup. Id.

20:35-23:02; see Avery II, 570 N.W.2d at 580.

       The victim also identified Avery as her assailant at his trial. Avery II, 570 N.W.2d at 580;

see also Ep. 1 at 33:03-36. In his defense, Avery presented more than a dozen alibi witnesses

who testified he was with them the day of the assault and pointed to multiple other discrepancies

in the State’s evidence. Avery II, 570 N.W.2d at 580-81; see also Ep. 1 at 30:14-51, 39:42-40:16.

The jury convicted Avery of first-degree sexual assault, attempted murder and false

imprisonment, for which he was sentenced to 32 years in prison. Id. 1 34:23-41; Avery II, 570

N.W.2d at 575. The Wisconsin Court of Appeals denied Avery’s appeals in 1987 and 1997. Id.

       Attorneys for the Wisconsin Innocence Project agreed to take Avery’s case in 2002. Ep. 1

at 45:46-46:04. They arranged for DNA testing that conclusively ruled him out as the assailant

and instead matched Gregory Allen, who was then serving a 60-year sentence for a 1995 sexual

assault in Brown County. Id.; see also Ex. 11 at 1-2.3 Avery was released on Sept. 11, 2003, after

spending 18 years behind bars for a crime he did not commit. Ex. 11 at 1-2; Ep. 1 at 47:27-48:08.

       Not surprisingly, news of the test results exonerating Avery and inculpating Allen roiled

Manitowoc County law enforcement. The first officials the state crime lab notified about the

DNA match to Allen were then-District Attorney Mark Rohrer and his deputy, then-Assistant

District Attorney Michael Griesbach. Ex. 12 at 73:16-74:11; Ex. 13 at 7:3-12. Griesbach

promptly pulled the Avery case file, and “within a couple minutes” found in it a criminal

complaint from 1983 alleging that Allen had exposed himself and attempted to attack a woman




3
 For ease of reference, exhibits to the Kelley Declaration are cited by their number, e.g., Ex. 1.
The exhibits themselves are identified in the declaration.


                                        5
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 12 of 56 Document 119
on the same stretch of beach as the 1985 assault for which Avery was convicted. Ex. 13 at 9:18-

10:3; see also Ep. 1 at 49:48-51:50. As Griesbach explained in his interview included in MaM,

this evidence “at least made it possible that the DA and the sheriff either knew or should have

known that Steven Avery was not the assailant—and not only that, we believe there was the

potential that they knew, in fact, who the assailant was, but continued with the prosecution.” Id.

       Under the pall of that disturbing possibility, on September 18, 2003—one week after

Avery’s release—Rohrer asked the Wisconsin Department of Justice “to conduct an independent

review.” Ex. 11 at 2. That probe revealed that then-Sheriff Tom Kocourek and then-District

Attorney Denis Vogel, as well as their subordinates, had strong reasons to believe that Allen was

the perpetrator and Avery was innocent, but went ahead with the case against Avery anyway. See

id. at 6-12; Ep. 1 at 53:18-54:52, 56:31-58:10.

       B. Avery’s Lawsuit Against Manitowoc County

       Avery filed suit in this Court in 2004, asserting claims under 42 U.S.C. §§ 1983 and

1985(2) against Manitowoc County, Kocourek, and Vogel for violating his due process rights by

targeting Avery and failing to investigate Allen; focusing the investigation on Avery because of

personal hostility against him; failing to provide exculpatory information to his defense counsel;

and continuing to withhold exculpatory evidence during his incarceration. See Avery v.

Manitowoc Cty., 428 F. Supp. 2d 891, 893 (E.D. Wis. 2006). He sought damages of $36 million.

Ep. 2 at 9:43-10:24.

       During discovery in the civil case, Avery’s counsel deposed several Manitowoc County

officials, including Colborn. During Colborn’s deposition, he testified that, immediately after

Avery’s 2003 release from prison, Colborn claimed to recall an unusual phone call he received in

or around 1995 when he was a corrections officer at the Manitowoc County Jail (the “Jail Call”).




                                        6
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 13 of 56 Document 119
Ex. 14 at 16:4-13; Ep. 7 at 18:20-19:04. According to Colborn’s testimony, in the 1995 call, the

caller identified himself as a detective from another jurisdiction, and said an inmate there had

claimed he was responsible for an assault in Manitowoc County for which another man was

imprisoned. Ex. 14 at 10:22-11:8; SAC ¶ 24; see also Ep. 7 at 24:07-21. Colborn later testified

that, at the time he received it in 1995, he transferred the call to Manitowoc County detectives.

Ex. 15; Ex. 14 at 14:13-15:15; Tr. 7 at 140:6-10, 160:23-161:13;4 see also Ep. 7 at 17:47-18:30;

SAC ¶ 25.

         During civil discovery, Colborn’s law enforcement colleagues testified that Colborn told

them the caller was (or probably was) from Brown County, where Allen was apprehended and

convicted for a 1995 sexual assault. Ex. 16 at 32:23-33:9; Ex. 17 at 21:19-22:11; Ex. 18. One of

those colleagues, Kusche, told a prosecutor that Colborn provided considerably more detail: i.e.,

the Brown County detective had identified Allen specifically as the inmate boasting about the

Manitowoc County assault and Avery as the innocent prisoner. See Ex. 18 (describing

conversation between Kusche and Assistant District Attorney Douglass Jones); Ex. 19 at 72:16-

78:6 (Kusche stating he did not recall all details of what Colborn told him but that he had no

reason to doubt the accuracy of Jones’s account); Ex. 12 at 109:18-110:20 (Rohrer confirming

same).

         Griesbach testified in 2005 that the District Attorney’s office also specifically confirmed

with Colborn that, upon learning of the Jail Call, then-Sheriff Kocourek’s response was “that

we’ve got the right guy and that he [Colborn] should not concern himself.” Ex. 13 at 26:20-27:7;

see also Ex. 12 at 110:2-20; Ex. 18. Griesbach further testified that the victim told him



4
 For ease of reference, this brief cites to the transcript of Avery’s 2007 murder trial by day, page
and line; thus Tr. 7 at 140:6-10 refers to the transcript of Day 7, page 140, lines 6-10. Relevant
portions of the transcripts are attached to the Kelley Declaration as Exhibits 28-36.


                                          7
          Case 1:19-cv-00484-PP Filed 03/03/20 Page 14 of 56 Document 119
Kocourek’s reaction to Colborn was very similar to his reaction when she raised the issue about

Allen with him in 1985. Ex. 13 at 37:1-8. In a 2014 book about Avery’s exoneration and

subsequent conviction, Griesbach described Colborn’s revelation as a “bombshell”:

       A detective from Green Bay called the Manitowoc County jail to report that an
       inmate in their jail was claiming that he had raped a woman jogging on a beach in
       Manitowoc County ten years earlier. The inmate claimed that someone else had
       been convicted of the assault and was presently serving time in prison for a crime
       he didn’t commit. Kusche told the ADA that Andy Colborn was the corrections
       officer who spoke with the Green Bay detective and that Colborn got word of it to
       Sheriff Kocourek. But according to Kusche, the sheriff told Colborn and a
       detective to stay out of it—they already had the right guy. Andy Colborn doesn’t
       recall if the Green Bay detective mentioned the confessing inmate’s name, but
       Gregory Allen was in the Brown County jail at the time . . . .”

Ex. 20. Kusche testified that he did not know about the Jail Call when it occurred, and if he had,

he would have written a report about it and followed up. Ex. 19 at 74:10-12, 79:22-80:12.

       Colborn’s own account has varied over time and differs from those of his colleagues and

his counsel. Both in 2005 and at Avery’s 2007 murder trial, Colborn testified that he did not

remember the caller’s jurisdiction, although in 2005 he said he guessed it may have been either

Brown or Sheboygan County. Ex. 14 at 20:25-21:16; see also Tr. 7 at 159:23-160:6. In a

September 12, 2003 report, Colborn wrote that he did not recall the detective mentioning any

names. Ex. 15. Thereafter, he testified at Avery’s 2007 trial without equivocation that “there

were no names given.” Tr. 7 at 213:6-8. By contrast, in the SAC, Colborn avoids saying whether

the detective mentioned Allen’s name, asserting only that he “does not believe the caller

mentioned the name of the man convicted or the name of the victim in the Manitowoc County

assault. If he did, Plaintiff was wholly unfamiliar with the names.” SAC ¶ 24. Colborn testified

in 2005 that he did not follow up to determine if the call had gone through to a detective and

never heard any feedback from the sheriff’s office about the call at the time. Ex. 14 at 15:7-16:3.




                                        8
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 15 of 56 Document 119
But in the SAC, Colborn asserts that he “subsequently heard that higher-ups at MTSO had given

assurances that the right man had been convicted.” SAC ¶ 25.

       On September 12, 2003, the day after Avery’s release, Lt. James Lenk told then-Sheriff

Petersen about the Jail Call, and Petersen directed Lenk and Colborn to write reports about it. Ex.

17 at 29:17-32:22; Ex. 16 at 31:20-34:5; Ex. 14 at 16:20-18:5. Colborn and Lenk testified that

they provided their reports to the sheriff. Ex. 17 at 33:4-8; Ex. 14 at 17:20-18:5. The Wisconsin

DCI agent who interviewed Petersen as part of the Attorney General’s review wrote in a report

that Colborn’s and Lenk’s statements were among documents Petersen took out of a safe in his

office for her to review on September 22, 10 days after Colborn wrote his report. Ex. 21.

Petersen testified that Colborn’s and Lenk’s reports were kept, not in his safe, but rather in a

vault. Ex. 16 at 34:15- 36:24.

       The foregoing discovery in Avery’s civil rights lawsuit was well underway in the fall of

2005. Lenk was deposed on October 11, 2005; Colborn, Petersen and Dvorak were deposed two

days later, and Kusche was deposed on the 26th. See Ep. 2 at 31:05-16. Kocourek was scheduled

to be deposed on November 10, with Vogel’s deposition scheduled for five days later. Id. at

30:33-41. Then, on October 31, 2005, a young woman from Calumet County went missing.

       C. Teresa Halbach’s Disappearance

       Teresa Halbach grew up in Calumet County and returned after graduating from the

University of Wisconsin-Green Bay in 2002 with a degree in photography. Tr. 1 at 158:4-159:13.

By the fall of 2005, she was a 25-year-old with her own photography business. Halbach’s clients

included Auto Trader, a magazine consisting of advertisements for used vehicles. Id. 165:19-

166:6; Ep. 2 at 32:05-33:29. On October 31, 2005, she accepted three assignments in the




                                        9
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 16 of 56 Document 119
Manitowoc area to photograph used vehicles, including one for Avery. Id.; State v. Avery

(“Avery III”), 2011 WI App 124, ¶4, 804 N.W.2d 216, 220.

        On November 3, 2005, Halbach’s family realized that no one had seen or heard from her

since Halloween, and reported her missing to Calumet County authorities. Tr. 1 at 170:18-

171:13, 185:8-20. Two days later, Pam Sturm, a distant relative, volunteered to search the Avery

salvage yard as part of a larger search of the surrounding area. Id. at 170:1-17. Shortly after they

arrived, Sturm and her daughter came across a green RAV4 in a remote corner of the property,

partially covered by branches and junk. Ep. 2 at 37:13-38:01. It was Halbach’s. What was a

missing person case was about to become a murder investigation.

        D. The Murder Investigation

        Once Halbach’s vehicle was discovered at the salvage yard, authorities promptly sought a

search warrant for the RAV4, Avery’s home, as well as the entire salvage yard property, and the

investigation became singularly focused on Avery. See Ex. 22. The search pursuant to that

warrant continued for several days, during which officers searched Avery’s home seven times

and his garage four times. Ex. 23 at 2. Authorities obtained yet another warrant on November 9.

Id. at 15.

        Meanwhile, Halbach’s SUV arrived at the state crime lab in Madison, where technicians

found spots of blood, including a smear near the ignition that DNA testing matched to Avery.

Ep. 2 at 52:58-54:04; Ep. 3 at 7:07-22. Investigators also found bloodstains matching Halbach’s

DNA in the SUV’s cargo area. Ep. 6 at 44:44-45:42.

        Because of the obvious conflict of interest presented by Avery’s pending lawsuit,

authorities decided that Calumet County would take the lead in the investigation. Tr. 8 at 143:2-

25. Calumet County DA Ken Kratz was appointed special prosecutor. Ep. 2 at 40:09-41:13.




                                         10
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 17 of 56 Document 119
Calumet County Sheriff’s Inspector Mark Weigert and DCI Special Agent Tom Fassbender

supervised execution of the Avery search warrants, reviewed catalogues of items seized and

then, as the trial judge put it, “determined future search activities.” Ex. 23 at 9. However, the

teams that searched Avery’s home and garage continued to include Colborn and Lenk,

supervised by one or more Calumet County officers. Id. at 8-16.

        On November 8, the fourth day of the search, Colborn and Lenk searched Avery’s trailer

for the sixth time, supervised by Calumet County Deputy Dan Kucharski. Id. at 14. Fassbender

later testified that he intended it to be “a final, thorough search of the trailer.” Id. at 15. During

this search, Lenk found a key to Halbach’s SUV on Avery’s bedroom floor after Colborn had

wrestled a small bookshelf back into place after removing and replacing several items. Ep. 3 at

6:15-7:04. The key later tested positive for Avery’s DNA, but not Halbach’s. Ep. 2 at 52:58-

54:03; Ep. 3 at 7:07-22; SAC ¶ 43. That same day, investigators found charred human remains in

a burn pit behind Avery’s garage. Ep. 2 at 47:12-48:31. DNA testing later determined the

remains were Halbach’s. Tr. 10 at 157:10-162:21. Avery was arrested hours later, on November

9, 2005. Ep. 2 at 54:04-22.

        In jail and facing a costly criminal trial, Avery settled his lawsuit against Manitowoc

County in February 2006 for $400,000, from which his attorneys were paid $160,000. Ep. 3 at

15:41-52. As presiding Judge Adleman observed, the murder charge “undoubtedly dramatically

reduced the value of the case.” Avery v. Manitowoc Cty., 428 F. Supp. 2d at 896.

        A couple of weeks later, Avery’s sixteen-year-old nephew, Brendan Dassey, made

incriminating statements during a series of police interrogations. Ep. 3 23:30-28:17. Based on

those statements, authorities obtained new warrants and searched the Avery compound again on

March 1 and 2, 2006. Ep. 6 9:04-10:51. During those searches, investigators found fragments of




                                         11
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 18 of 56 Document 119
two .22-caliber bullets embedded in the floor of Avery’s garage, one of which the state crime lab

determined contained Halbach’s DNA. Id. at 4:45-9:17, 15:44-17:53. Although the search

included using a jackhammer to break up and remove chunks of the garage floor for testing,

Halbach’s DNA was not found anywhere else in the garage (although Avery’s was). Id. at 29:27-

30:18.

         Avery’s trial on charges of first-degree intentional homicide, mutilation of a corpse, false

imprisonment, and possession of a firearm by a felon began on February 12, 2007. Avery III, 804

N.W.2d at 233. It would last for nearly five weeks. Id.

         E. Avery’s Murder Trial

         The SAC falsely alleges that a law enforcement conspiracy to frame Avery “was the

product of Defendants’ imagination.” SAC ¶¶ 60, 74. Accusations that Colborn and others

planted evidence were the centerpiece of Avery’s defense at his trial, as Colborn elsewhere

acknowledges, id. ¶ 33; see also, e.g., Tr. 1 at 117:23-120:11 (defense opening argument). As

presiding Judge Patrick Willis explained in denying a prosecution motion to exclude such

“frame-up” evidence, “[t]he defendant submits that both Lenk and Colborn would have had a

motive to plant evidence against him because of their role in his lawsuit against Manitowoc

County relating to his wrongful 1985 criminal conviction.” Ex. 24 at 3.5

         In his opening statement, defense counsel Dean Strang told the jury that Avery’s civil

rights lawsuit was “a good cop’s worst nightmare” that stirred “feelings of shame,

embarrassment, anger, [and] humiliation” among Manitowoc County officers. Tr. 1 at 119:5-23.

Strang explained to the jurors that, during the trial, he and his co-counsel would try to persuade



5
 Judge Willis specifically identified Lenk and Colborn as the only two officers the defense could
attempt to implicate as participants in this alleged conspiracy. Ex. 24 at 3.



                                          12
          Case 1:19-cv-00484-PP Filed 03/03/20 Page 19 of 56 Document 119
them that Colborn and Lenk, having been drawn into the wrongful conviction lawsuit just weeks

earlier, were focused on making sure Halbach’s murder was pinned on Avery because they “very

much wanted to believe” in Avery’s guilt. Id. at 146:25-148:10.

       In response, prosecutors called Avery’s evidence-planting claims ridiculous and

presented evidence to persuade jurors that Avery “restrained, murdered and mutilated” Halbach,

as Kratz asserted in his opening statement. Id. at 48:15-17. During the trial, prosecution

witnesses testified that bloodstains from Avery and Halbach were found in Halbach’s RAV4;

that charred human remains that were Halbach’s were found in a burn pit behind Avery’s garage

and a burn barrel nearby; and that two .22-caliber bullet fragments were found in Avery’s garage

during searches in March 2006, one of which tested positive for Halbach’s DNA. Tr. 9 at 135:1-

137:22; Tr. 10 at 151:8-165:21, 185:2-196:16; Tr. 13 at 12:5-16:21, 127:16-139:6.

       Because Avery’s defense centered on the contention that law enforcement officials,

including Colborn and Lenk, had framed him, both prosecutors and Avery’s counsel questioned

the officers about the underlying events, including their depositions in the civil case and the Jail

Call. Tr. 7 at 138:20-140:13, 158:5-163:22, 231:16-233:17; Tr. 8 at 54:24-58:3, 103:16-107:11.

With respect to the Jail Call, Colborn testified that the detective who placed it was from a nearby

county and told Colborn he had “received information that somebody who had committed an

assault, in Manitowoc County, was in their custody, and we may have somebody in our jail, on

that assault charge, that may not have done it.” Tr. 7 at 140:1-5, 160:1-4. Colborn said he

transferred the caller to the detective division of the Manitowoc County Sheriff’s Office. Id. at

140:6-11. He further testified that he didn’t write a report at the time because “I don’t know what

it would have been about . . . If I wrote a report about every call that came in, I would spend my

whole day writing reports.” Id. at 213:1-5.




                                        13
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 20 of 56 Document 119
       Lenk testified that he recalled Colborn saying that the detective who called was from

Brown County. Id. at 232:10-18. In addition, Lenk testified that it did not occur to him to tell

Fassbender and Wiegert, the officials in charge of the crime scene, about his and Colborn’s

depositions when they were assigned to search Avery’s home. Tr. 8 at 105:8-106:23. On cross-

examination, Colborn testified that “the thought crossed my mind that I might be added as a

defendant” in the civil rights case. Tr. 7 at 163:11-25. Nevertheless, both Colborn and Lenk

testified that the Avery civil lawsuit did not cause them to plant evidence or otherwise try to

frame Avery. Id. at 140:14-141:7, 233:3-17.

       At trial, Avery’s lawyers played for the jury a recording of a phone call Colborn made to

a Manitowoc County dispatcher before Halbach’s RAV4 was found at the salvage yard. In that

call, Colborn asks the dispatcher to check the records for license plate SWH-582, which the

dispatcher tells him is registered to Teresa Halbach, a missing person. Tr. 7 at 181:4-182:2.

Colborn then asks, “’99 Toyota?” and the dispatcher replies, “Yup.” Id. at 181:24-25.

       Colborn testified that he did not remember placing the call and that his “best guess” was

that it occurred on November 3 rather than November 4. Id. at 182:9-12, 184:22-24. He testified

that he and other road patrol officers frequently contact a dispatcher when they make a traffic

stop or come across a vehicle that looks out of place so they can learn to whom the vehicle is

registered. Id. at 177:23-179:6. Colborn acknowledged that this call sounded like hundreds of

others he had made to run the plates of vehicles he had encountered while patrolling. Id. at

186:20-187:10. Nevertheless, he insisted he was not looking at the car when he made the call;

rather, he testified, he assumed he was confirming a license plate number Wiegert had provided

when he first contacted Colborn about Halbach. Id. at 184:22-185:13, 187:11-21, 213:22-214:9.

Avery’s counsel argued to the jury that the call indicated Colborn had located the RAV4 before it




                                        14
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 21 of 56 Document 119
was discovered in the salvage yard; in his rebuttal closing, Strang recounted the call and said

“[t]his sounds a lot like what road patrol officers do when they come across a stalled car, an

abandoned car, a car where it shouldn’t be.” Tr. 24 at 32:21-34:3.

       To account for Avery’s blood found in Halbach’s SUV, his defense team theorized that it

had been planted there by Manitowoc County law enforcement. See Ex. 24 at 1-2. The source,

Strang suggested to jurors in his opening statement, was a vial of Avery’s blood drawn in 1996

during the appeal of his 1985 rape conviction that remained in the public case file at the court

clerk’s office. Tr. 1 at 111:10-113:9, 155:5-11. More specifically, Strang noted that Lenk had

signed the form in 2002 transmitting some evidence from that case file (though not the vial or the

blood inside) to the state crime lab for the testing that eventually exonerated Avery. Id. Lenk

testified that he did not see the blood vial in the Avery file when he transmitted other evidence to

the crime lab in 2002 and that he did not know of the vial’s existence at the time Halbach’s SUV

was found. Tr. 8 at 18:2-13. He further asserted that he did not plant Avery’s blood in the RAV4

and did not assist anyone else in doing so. Id.

       During the trial, the defense also argued that law enforcement had planted the key to

Halbach’s RAV4 in Avery’s bedroom while Lenk and Colborn were conducting the sixth search

of his trailer. In his closing argument, defense attorney Jerome Buting called it “[t]he magic key,

Exhibit A, in this theory that the police planted evidence in this case.” Tr. 23 at 162:1-2.

Colborn, Lenk and Calumet County Sheriff’s Deputy Daniel Kucharski, who supervised the

search, testified that they believed the key fell out of a gap in the back of a bookcase Colborn had

searched and then wrestled back into place. Tr. 7 at 125:10-126:10, 127:9-12, 130:8-14; Tr. 8 at

12:9-17; Tr. 9 at 35:12-37:22.




                                        15
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 22 of 56 Document 119
       Calumet County Sheriff’s Sergeant William Tyson, who supervised Colborn and Lenk

during a search of Avery’s trailer three days earlier, testified that he had been told they should

not be left alone during such a search and therefore he carefully watched them throughout. Tr. 7

at 21:25-24:7. Under cross-examination, Tyson acknowledged that he had never had to monitor

other officers in this fashion, a task defense attorney Buting likened to being a “watchdog” or

“babysitter.” Id. at 25:5-24. Tyson testified that, because he kept close watch on Colborn and

Lenk, it would have been difficult for them to plant evidence. Id. at 26:10-19.

       In his closing, Kratz called the evidence-planting defense “[a]bsolutely ridiculous” and

told jurors that the only way for officers to have planted so much evidence was if they had

actually killed Halbach. Tr. 24 at 63:7-15, 110:4-16. Avery’s attorneys countered that the

defense was not accusing officers of killing Halbach, but rather positing that whoever did

skillfully exploited law enforcement’s suspicion of Avery, and that officers independently

planted evidence because they believed Avery to be guilty. Tr. 23 at 132:15-133:19 ; Tr. 24 at

46:2-49:23. On March 18, 2007, after deliberating for some 20 hours, the jury found Avery

guilty of first-degree intentional homicide and being a felon in possession of a firearm, but not

guilty of mutilating a corpse. Tr. 27 at 3:3-20.

       F. The Documentary Series Making a Murderer

       Making a Murderer premiered on Netflix on December 18, 2015. SAC ¶ 15.6 It

chronicles the story of Steven Avery’s experiences in the criminal justice system through the

words and actions of its participants, as reflected in footage of actual events including his

criminal trial, interviews of those with first-hand knowledge, documents and photos, other



6
 On October 19, 2018, Netflix premiered a second 10-episode season of Making a Murderer,
which follows the post-conviction appeals of Avery and Dassey. None of the statements
challenged in the SAC are from the second season of MaM.


                                        16
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 23 of 56 Document 119
judicial proceedings, news conferences and local news coverage. Because MaM depicts events

spread over nearly three decades, including a 15-month murder investigation and a five-week

jury trial, MaM necessarily summarizes and condenses information to present a coherent

narrative to the viewer.

       The documentary’s first two episodes trace the story of Steven Avery from the crimes he

committed as a troubled young man to his wrongful rape conviction in 1985 through his 2003

exoneration and subsequent lawsuit against Manitowoc County. Reesa Evans, then a public

defender who represented Avery, recalled that records showed he had an IQ of 70 and “had

barely functioned in school.” Ep. 1 at 14:22-39. His criminal record, MaM told viewers, included

felony convictions of burglary and animal cruelty, the latter for burning the family cat to death.

Id. at 9:30-10:36.

       The documentary recounts how Avery’s life took a further turn for the worse in January

1985, when he had a violent confrontation with Sandra Morris, a cousin whose husband was a

Manitowoc County sheriff’s deputy. Id. at 12:00-14:17. Avery told a sheriff’s investigator that he

was upset because Morris was spreading false rumors that Avery had a habit of being “on the

front lawn and on the road bare ass,” even in winter. Id. at 13:26-56. Morris later testified that

she truthfully told authorities that, when she drove by Avery’s house, she had seen him in the

yard, naked and masturbating. Id. at 4:36-7:36. Early one January morning, when Avery saw

Morris driving by, he pursued her in his car and ran her car off the road. Id. at 12:46-13:04. “I

got out and I grabbed a gun and she asked me what I was doing,” Avery said in a recorded

confession. Id. at 13:09-13:15. As MaM recounts, he was charged with endangering safety

regardless of life and being a felon in possession of a firearm. Id. at 16:02-13.




                                        17
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 24 of 56 Document 119
       While he was out on bail pending trial on those charges, Avery’s wife gave birth to twin

sons on July 23, 1985. Id. at 16:23-17:20. As MaM explains, within a week, Avery was arrested

for the sexual assault for which he would wrongfully spend 18 years in prison. Mike Kinzel, a

reporter for a Manitowoc radio station, says in an interview included in the documentary that

Avery was one of the “regular names” on the police beat and his reaction to Avery’s arrest was,

“that’s in character.” Ep. 1 at 27:08-25. Judge Fred Hazlewood, who presided over the 1985 rape

trial, summed up his view at the time: that “violence was a real reoccurring regular part of his

life, [and] that women seemed to be the victims.” Id. at 27:53- 28:13.

       MaM shows footage of Avery’s return home after his release in 2003 and then shifts to

his civil lawsuit against Manitowoc County, as told through interviews with the participants and

excerpts from video depositions in that case. MaM shows that Avery’s lawyers viewed the Jail

Call as vital to their case. As one of them, Steven Glynn, explained in an interview:

       And the day [Avery] got out, or the day after, that’s when Colborn decides to
       contact his superior officer named Lenk. And Lenk tells him to write a report and
       they then go have contact with the sheriff. Now let’s just stop and think about that
       for a minute. Why does that happen? Why does it happen then when it didn’t
       happen eight years earlier? I mean, I think I know the answer. I mean, I think the
       answer is pretty clearly these people realized that they had screwed up big time.
       Colborn realized it, Lenk, as his superior realized it, and the sheriff realized it. So
       Lenk tells Colborn to write a report, the sheriff tells Lenk, “Get me the report.”
       The sheriff puts the report in a safe. That’s how much he cares about documenting
       this thing.

Ep. 2 at 20:33-21:22.

       The second through fourth episodes of MaM describe Halbach’s disappearance, Avery’s

arrest for and the law enforcement investigation of her killing, the interrogations and arrest of his

nephew Brendan Dassey, and other pretrial developments. Here, the narrative shifts from a

historical recounting to a present-tense depiction of events as they unfolded.




                                        18
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 25 of 56 Document 119
       The documentary illustrates the differences of opinion in the community about Avery

before his trial, from unidentified bar patrons agreeing with his framing theory, Ep. 3 at 14:09-

15:30, to others expressing belief in his guilt—including his own brother, Chuck Avery, who

says in a telephone interview, “I’m pretty positive in my head right now, in my mind, that he did

do it.” Id. at 41:49-53. MaM also includes excerpts from interviews with and news conferences

held by law enforcement officials who proclaim Avery’s guilt and denigrate the idea that he

could have been framed. For example, Manitowoc County Undersheriff Robert Hermann says in

an interview that “some of the evidence—the DNA evidence at the scene—it’s impossible for us

to have that type of evidence, you know, to plant. It’s just—it’s not realistic.” Id. at 22:44-23:24.

       Episodes 5-8 focus largely on the arguments and testimony at Avery’s murder trial. MaM

chronicles the defense theory that Colborn, Lenk and others in law enforcement planted evidence

to frame Avery, as well as the prosecution’s rebuttal of those claims and the testimonial, physical

and forensic evidence presented to prove Avery’s guilt. Condensing and summarizing 24 days of

trial testimony in approximately three hours of screen time necessarily required omission of most

of that testimony.

       For example, Colborn’s testimony regarding his call to the dispatcher about Halbach’s

license plate number—which takes up 11 pages of the trial transcript—was condensed to

approximately three and one-half minutes in MaM. Ep. 5 at 53:17-56:45. MaM shows Colborn

testifying that such calls are a routine part of policing; that he didn’t remember making the call,

but he believed it was to confirm information Weigert had provided about Halbach; and that he

was not looking at Halbach’s RAV4 when he made the call. Id.; see also Appendix at 8.7



7
  To facilitate the required comparison between the testimony and its portrayal in MaM, Netflix
has attached an Appendix to this motion that provides the text from the official trial transcript
side-by-side with a transcript of the testimony as it is shown in MaM.


                                        19
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 26 of 56 Document 119
       Similarly, MaM includes more than 11 minutes of testimony regarding the RAV4 key

found in Avery’s bedroom—testimony that takes up more than 54 pages of trial transcripts over

three days. Ep. 3 at 6:24-7:04; Ep. 7 at 3:38-9:29, 9:42-10:42, 12:03-13:52, 16:18-17:35. It

includes Colborn’s testimony that the key appeared after he twisted and pulled the bookcase and

roughly jammed items back into it, Ep. 7 at 16:18-17:35, as well as Deputy Kucharski’s

testimony that the bookshelf “was pulled away, turned, searched, and it was reasonable that,

while it was turned away, [the key] fell into that area” where it was found, id. at 9:00-09.

       The documentary also includes a slightly condensed version of Sgt. Tyson’s testimony

about carefully watching Colborn and Lenk during an earlier search of Avery’s trailer, including

the fact that Tyson had never before been asked to supervise other officers during a search. Id. at

5:12-6:17. And MaM includes footage of Kratz telling reporters, “in this case, to suggest that

these police officers planted evidence with nothing, that is, with not one shred, at least anything

that I’ve seen that approaches evidence, I think is absolutely deplorable.” Id. at 13:58-14:52.

       MaM also includes footage of Buting and prosecutor Norm Gahn during a court-ordered

inspection of the Avery rape case file, during which they examine the vial of Avery’s blood,

along with Buting’s call immediately afterwards to Strang. Ep. 4 at 1:01:39-1:04:09. Buting tells

his co-counsel that the review “could not have been better” because the seal of the box in which

the vial was kept had been cut and there was a needle hole in the stopper of the vial. Id. It also

includes later footage of a pretrial hearing in which an assistant Attorney General warned that, if

Avery’s defense team planned to argue the blood was planted, “they do so at their peril.” Ep. 5 at

1:03-3:31. The documentary then recounts how the defense advanced its blood planting theory,

e.g., Ep. 4 at 32:35-33:05; Colborn’s and Lenk’s testimony denying it, Ep. 7 at 18:44-19:10,




                                        20
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 27 of 56 Document 119
32:52-33:06; prosecutors criticizing the defense theory, e.g., id. at 44:38-45:34; and an FBI

chemist’s testimony that the blood in the RAV4 did not come from the vial, id. at 42:11-44:36.

        Episode 8 includes more than eight minutes of excerpts from both sides’ closing

arguments, which consumed most of two days, shifting back and forth to show viewers key

assertions from each side. MaM depicts Buting, for example, arguing that planting evidence

        could be done by two officers. Really one officer, the one officer who keeps
        coming up. Lieutenant Lenk, whose name’s on the evidence transmittal from the
        1985 case just a couple years earlier. Lieutenant Lenk, who shows up on
        November fifth without logging in. Lieutenant Lenk, who finds the magic key.
        Lieutenant Lenk, who four months later—four months after Manitowoc no longer
        is needed—with no legitimate reason is back at that scene on March first. And
        what’s found the next day? The magic bullet.

Ep. 8 at 6:09-52. The documentary immediately shows Kratz’s response:

        This isn’t just two guys. It’s Jim Lenk and it’s Andy Colborn. Their livelihood,
        their reputations, their families, everything in their 20 plus years of law
        enforcement are on the line when some lawyer accuses them of misconduct. Not
        just any misconduct, but planting evidence in a murder case. And this vial
        planting defense is absolutely ludicrous. We only had to call one witness who
        scientifically could tell you that there is absolutely no way that vial of blood was
        used to plant.

Id. at 6:53-7:26. The episode reaches its climax with footage of Judge Willis reading the jury’s

verdict convicting Avery of murder. Id. at 26:02-27:46.

        Episode 9 depicts Brendan Dassey’s trial and conviction, as well as Avery’s sentencing.

The final episode describes post-verdict developments, including the fact that Avery and Dassey

both lost their first rounds of appeals.

        G. This Lawsuit

        Colborn filed this suit in the Circuit Court for Manitowoc County against Netflix and

seven other defendants on December 17, 2018. See Dkt. 1-1. He filed an Amended Complaint on




                                         21
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 28 of 56 Document 119
March 4, 2019, dropping all defendants except for Netflix, filmmakers Ricciardi and Demos, and

their independent production company, Chrome Media LLC. Dkt. 1-2.

       Defendants removed the action to this Court on April 3, 2019. Dkt. 1. Netflix then moved

to dismiss the Amended Complaint pursuant to Rule 12(b)(6) for failure to plausibly plead the

required element of actual malice. See Dkt. 30. Plaintiff opposed the motion to dismiss and

moved for leave to file a Second Amended Complaint. See Dkts. 79, 84. This Court found that

the Amended Complaint did not plausibly plead actual malice by Netflix, but denied its motion

to dismiss, holding the SAC did adequately plead actual malice. See Dkt. 104.8

       This motion is directed at the SAC, in which Colborn asserts that the documentary’s

presentation of three primary issues are actionable: Colborn’s circa 1995 receipt of the Jail Call

and his written report about it eight years later; the November 3 call Colborn made to a

dispatcher checking the license plate number of Halbach’s SUV; and the discovery of the key to

the RAV4 in Avery’s bedroom. SAC ¶¶ 23-45. In addition to these three claims, the SAC also

alleges that MaM’s selection and presentation of evidence and testimony created the false

impression that Colborn was part of an effort to frame Avery.

       The Jail Call. The SAC alleges that the presentation of Colborn’s testimony about the

Jail Call “led viewers to falsely conclude that Plaintiff bears responsibility for seven or eight of

Avery’s 18 years of wrongful imprisonment, providing him with a motive to frame Avery for

Halbach’s murder.” Id. ¶ 27. He further alleges that Glynn’s reference to Sheriff Petersen’s

keeping Colborn’s report in a safe was included to further this “false narrative.” Id. ¶¶ 28-29.




8
 The remaining defendants moved to dismiss pursuant to Rule 12(b)(5) for insufficient service.
See Dkt. 35. That motion remains pending. See Dkt. 115.




                                        22
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 29 of 56 Document 119
        The Call to Dispatch. The SAC alleges that MaM creates the wrong impression regarding

Colborn’s call to dispatch about Halbach’s plate number by showing him affirmatively

answering that he could understand how someone listening to the call might think he was

looking at the SUV, when that question was objected to and his affirmative answer was to the

follow-up question, “[t]his call sounded like hundreds of other license plate or registration

checks you have done through dispatch before?” Id. ¶ 34. The SAC alleges that MaM “falsely

conveyed to viewers that Plaintiff located Halbach’s SUV somewhere other than at the salvage

yard days earlier and likely assisted other law enforcement officers [sic] plant it there at a later

time.” Id. It additionally alleges that MaM “dramatically re-enacted the [blood] vial’s ‘discovery’

in the Clerk’s office” to “enhance the significance” of Colborn’s alleged discovery of Halbach’s

car. Id. ¶ 40.

        The Key. The SAC further alleges that, “in order to maximize suspicion that the key was

planted and minimize a plausible explanation for how it came to be found,” Tyson’s testimony

was “spliced” by omitting his assertion that he “did not treat” his supervision of Lenk and

Colborn “as if I was babysitting.” Id. ¶ 44. Colborn also alleges that he was defamed by MaM’s

failure to show a photograph of the bookcase with its particle board backing detached from the

frame. Id.

        The Selection and Presentation of Materials. Finally, the SAC complains about the

documentary’s omission of certain derogatory information about Avery, as well as the

documentary’s presentation of testimony and interviews. SAC ¶¶ 46-48. It asserts that, had this

negative information been included, “a reasonable viewer would have found Avery’s guilt

obvious and would not have concluded plaintiff and other law enforcement officers planted

evidence to frame him.” Id. ¶ 46.




                                         23
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 30 of 56 Document 119
                                            ARGUMENT

         The first murder trial in the United States for which there is a formal record took place

nearly 220 years ago. Elma Sands disappeared in Manhattan in December 1799 and her body

was recovered in January 1800. See “People v. Weeks,” Historical Soc’y of the N.Y. Courts,

https://history.nycourts.gov/case/people-v-weeks/. The man who had been courting Sands, Levi

Weeks, was charged with her murder but was acquitted after a jury trial. Id. The court reporter

later published an account of the proceedings, which included a preface that explained his

motivations for doing so:

         The public are at length presented with the Report of a Trial, which has awakened
         unusual solicitude among all classes of people. . . . The testimony of the principal
         witnesses is given in their own words, that the reader may better weigh their
         respective claims to belief. . . . In the perusal of the following sheets, it is hoped,
         something more may be found than the gratification of a temporary curiosity. The
         critical observer of manners, and the philosopher who makes the human heart his
         study, will, it is believed, be enabled from the picture here presented, to catch a
         glimpse of some features of real life.

WILLIAM COLEMAN, REPORT OF THE TRIAL OF LEVI WEEKS (1800).9

         These goals are precisely the same as those that have inspired widespread reporting

throughout American history on other trials that likewise have “awakened unusual solicitude.”

The defendants in many of these cases remain well known to the public: Sacco and Vanzetti,

Leopold and Loeb, Manson, von Bulow, Peltier, and Simpson, to name a few. The resulting

publications about these trials are equally familiar and, not surprisingly, several of them gave rise

to libel claims by trial participants.

         Making a Murderer’s detailed, unflinching examination of Avery’s life, culminating in

his conviction for Halbach’s murder, is part of this venerable American tradition. The case

gained national attention in large part because Avery had previously been exonerated after


9
    See http://memory.loc.gov/service/gdc/scd0001/2005/20051214001re/20051214001re.pdf.


                                          24
          Case 1:19-cv-00484-PP Filed 03/03/20 Page 31 of 56 Document 119
serving 18 years in prison for a crime he did not commit. Like other well-chronicled judicial

proceedings, it has inspired published works by both participants and outside observers,

including three books by Colborn’s own counsel.10 Like those other cases, MaM’s examination

of Avery’s case has now given rise to a defamation lawsuit by one of the key witnesses. And,

most significantly, like those other cases, MaM has contributed to precisely the kind of informed

public discourse that sits at the heart of the First Amendment’s protections: conversations,

discussions, and debates over questions the documentary raised but ultimately did not—and

could not—answer, including whether the jury’s verdict was correct.11

       As courts universally recognize, First Amendment protections are especially important in

this type of “true crime” defamation case:

       [T]he Constitution requires that we permit the people to be fully informed about
       the operations of government, including the operation of the judicial branch. It
       also requires that we tolerate individual expressions of opinion, hostile or
       otherwise, regarding the performance of those who carry out all aspects of our
       governmental functions.

Partington v. Bugliosi, 56 F.3d 1147, 1159-60 (9th Cir. 1995) (citations omitted).

       The First Circuit reiterated these constitutional principles in Riley v. Harr, arguably still

the leading “true crime” defamation case. That suit concerned the best-selling book A Civil

Action, which provided “an account of toxic tort litigation over contaminated well water in

Woburn, Massachusetts, that allegedly caused the death of several children.” 292 F.3d 282, 286

(1st Cir. 2002). John Riley Jr., the owner of a tannery that was the alleged source of some of the

pollution, sued the book’s author and publisher for, inter alia, defamation and intentional


10
   The books are UNREASONABLE INFERENCES (2010), THE INNOCENT KILLER (2014), and
INDEFENSIBLE (2016).
11
   See, e.g., Dkt. 85-2 (New York Times article stating that, after MaM, Avery’s “case was
debated and discussed in various media outlets, turning many viewers into amateur sleuths”); see
also SAC ¶¶ 15, 51 (referring to online petition with 2,967 “signatures” asking Netflix to remove
MaM).


                                        25
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 32 of 56 Document 119
infliction of emotional distress. Id. at 287-88. Defendants moved to dismiss or, in the alternative,

for summary judgment, and the district court granted that motion, rejecting Riley’s claims as to

all of the challenged statements. Id. at 288.

       On appeal, the First Circuit recognized that A Civil Action “is by no means uncritical” of

the toxic tort plaintiffs’ theory of the case, noting in particular that the book highlights those

plaintiffs’ “failure to find direct proof of dumping by the tannery, Riley’s steadfast denials of

[their] allegations, the conflicting views of experts on each side of the case, and the 1986 jury

verdict in federal district court which rejected the plaintiffs’ claims against the tannery.” Id. at

287 (emphasis added). The court further explained that “the subject of A Civil Action—a

controversial lawsuit and the disputed events underlying it—is one about which there could

easily be a number of varying rational interpretations, and that in writing about such inherently

ambiguous subjects, an author who fairly describes the general events involved and offers his

personal perspective about some of the ambiguities and disputed facts should not be subject to a

defamation action.” Id. at 290 (citation, internal marks and alterations omitted). “Otherwise,” the

court emphasized, “authors would hesitate to venture beyond dry, colorless descriptions of facts,

bereft of analysis or insight, and the threat of defamation lawsuits would discourage expressions

of opinion by commentators, experts in a field, figures closely involved in a public controversy,

or others whose perspectives might be of interest to the public.” Id. at 290-91 (internal marks

omitted).

       The court then turned to the specific portions of the book that Riley challenged, including

portions allegedly suggesting he was a liar. As the court explained, the statement that “Riley had

lied” and variations thereof were protected by the First Amendment because they either were “a

subjective view, an interpretation, a theory, conjecture, or surmise,” or were conclusions based




                                         26
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 33 of 56 Document 119
on truthful information disclosed to readers such that they “might draw contrary conclusions” on

their own. Id. at 292 (quoting, inter alia, Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1227 (7th

Cir. 1993)).

       Most recently, in Peterson v. Grisham, the Tenth Circuit applied the principles articulated

in Partington and Riley through the lens of modern federal pleading standards. The case arose

after two individuals, Ronald Williamson and Dennis Fritz, were exonerated by DNA evidence

after spending more than a decade in prison for a rape and murder they did not commit. 594 F.3d

723, 725 (10th Cir. 2010). Fritz and author John Grisham each wrote books about the case. Id. at

726. Three law enforcement officials who worked on the wrongful prosecutions—a district

attorney, a police officer, and a criminologist—responded by bringing claims for defamation and

related torts against Grisham and Fritz, among others. Id.

       The district court granted defendants’ motion to dismiss these claims under Rule

12(b)(6), and the Tenth Circuit affirmed. Following Partington and Riley, the court held that the

book did not reasonably imply anything libelous about the plaintiffs, as their claim alleged. Id. at

729. The court explained that, while it reached this conclusion based on state libel law, “allowing

the plaintiffs to recover would offend the spirit of the First Amendment” as well, because “[t]o

the extent [defendants’] perceptions of the affair were erroneous, we depend on the marketplace

of ideas—not the whim of the bench—to correct insidious opinions.” Id. at 729 n.7.

       These and other “true crime” libel cases have established several overarching principles

of First Amendment doctrine and modern defamation law:

       First, the only statements that can give rise to defamation claims are assertions of fact,

not subjective expressions of opinion or conclusions based on disclosed facts. See Terry, 840

N.W.2d at 263 (“[A] statement in the form of an opinion . . . is actionable only if it implies the




                                        27
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 34 of 56 Document 119
allegation of undisclosed defamatory facts as the basis for the opinion.” (citing RESTATEMENT

(SECOND) OF TORTS § 566)); Marjala v. Fox News Network LLC, 2017 WI App 7, 895 N.W.2d

103 (Wis. Ct. App. 2017) (same).

       Second, for a statement of fact to be actionable, it must be false. See Nat’l Assoc. of

Letter Carriers v. Austin, 418 U.S. 264, 283 (1974) (“The sine qua non of recovery for

defamation . . . is the existence of a falsehood.”); Terry, 840 N.W.2d at 264-65 (same). Further,

because the “law of libel . . . overlooks minor inaccuracies,” technical falsity alone will not

suffice. Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 516-17 (1991). Rather, an

actionable statement must be materially false—that is, it must “have a different effect on the

mind of the reader from that which the pleaded truth would have produced.” Id. Put differently,

“[m]inor inaccuracies do not amount to falsity so long as the substance, the gist, the sting” of the

challenged statement is accurate. Id. (internal marks and citation omitted).

       This requirement of defamation law, referred to as “substantial truth” or, on the flip side,

“material falsity,” gives rise to an important principle when addressing a libel claim where, as

here, the plaintiff alleges that he has been defamed by alterations to or editing of his own

statements. As the Supreme Court held in Masson, such editing is not actionable unless the

process causes a material change in the meaning of the plaintiff’s statements. 501 U.S. at 515-

17. In Masson, the defendant allegedly engaged in the practice of “quoting” things the plaintiff

did not even say, as opposed to what Defendants did here: exercise editorial discretion in

condensing a 30-year saga into a 10-hour documentary.

       The Supreme Court imposed the “material change in meaning” requirement because it

recognized that, as a practical matter, reporters and editors must excerpt the words spoken or

written by the persons and other source material they quote for reasons of space, clarity, and




                                        28
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 35 of 56 Document 119
context. See id. at 515 (“Even if a journalist has tape-recorded the spoken statement of a public

figure, the full and exact statement will be reported in only rare circumstances” because of the

“practical necessity to edit”). Thus, the Court concluded, “if every [such] alteration constituted

[material falsity], the practice of journalism, which the First Amendment standard is designed to

protect, would require a radical change, one inconsistent with our precedents and First

Amendment principles.” Id. at 514-15. The practical importance of this editorial function is

particularly acute where, as here, documentarians chronicling a trial are attempting to summarize

a voluminous legal record for the general public. Thus, a libel claim arising out of a defendant’s

distillation of a plaintiff’s own statements can survive a motion to dismiss only where the edited

quotes “would have a different effect on the mind” of the viewer than what the plaintiff actually

said. Id. at 517; Air Wis. Airlines Corp. v. Hoeper, 134 S. Ct. 852 (2014) (reaffirming Masson).

       Third, a materially false statement of fact is not actionable unless it is reasonably capable

of conveying a meaning that is defamatory. Terry, 840 N.W.2d at 264-65. Courts are obliged to

make this determination as a threshold matter and, in so doing, must construe the challenged

statements “in the plain and popular sense in which they would naturally be understood,” and in

“[t]he context and circumstances in which the statements were made.” Id. at 265 (citations

omitted). A statement is defamatory only if it “tends to injure ‘reputation’ in the popular sense;

to diminish the esteem, respect, goodwill or confidence in which the plaintiff is held, or to excite

adverse, derogatory or unpleasant feelings or opinions against him.” Starobin v. Northridge

Lakes Dev. Co., 287 N.W.2d 747, 751 (Wis. 1980).

       Fourth, even a materially false and defamatory statement of fact about a plaintiff is not

actionable if that statement is a fair and accurate report of a court record or proceeding. As

Wisconsin courts have recognized for more than a century, this common-law “fair report”




                                        29
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 36 of 56 Document 119
privilege protects from liability the “publication of a fair, correct, and good-faith report of a

judicial . . . proceeding,” even where that report contains an otherwise-actionable false statement.

Ilsley v. Sentinel Co., 113 N.W. 425, 426 (Wis. 1907). Wisconsin’s “fair report” privilege is

buttressed by the First Amendment itself. See Cohn, 420 U.S. at 496-97; RESTATEMENT

(SECOND) OF TORTS § 611 cmt. b (“If the report of a public official proceeding is accurate or a

fair abridgment, an action cannot constitutionally be maintained . . . .”).

       Fifth, a materially false, unprivileged, and defamatory statement of fact cannot give rise

to a viable claim if it is not “of and concerning,” or about, the plaintiff himself. This requirement

arises from both the common law and the Constitution: in New York Times Co. v. Sullivan, for

instance, the Supreme Court found the judgment on appeal to be “constitutionally defective”

because plaintiff—an Alabama police supervisor—could not show that the challenged statements

were about him as opposed to the police department itself. 376 U.S. 254, 288-90 (1964); see also

Rosenblatt v. Baer, 383 U.S. 75, 80-83 (1966) (same).

       Sixth, even if a challenged statement is otherwise actionable, it is nevertheless protected

by the First Amendment if it merely “implies the same view” as an alleged overarching meaning

of the challenged work as a whole that is itself non-actionable. Church of Scientology Int’l v.

Time Warner, Inc., 932 F. Supp. 589, 595 (S.D.N.Y. 1996), aff’d, 238 F.3d 168 (2d Cir. 2001).

Under this “subsidiary meaning” doctrine, “where a maliciously false statement implies the same

ultimate conclusion as that of the remainder of the publication [which is non-actionable], a

plaintiff cannot ‘base his defamation action solely on inaccuracies contained within statements

subsidiary to these larger views.’” Id. at 594 (quoting Herbert v. Lando, 781 F.2d 298, 311 (2d

Cir. 1986)); see Desnick v. ABC, Inc., No. 93 C 6534, 1999 U.S. Dist. LEXIS 994, at *19 (N.D.




                                        30
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 37 of 56 Document 119
Ill. Jan. 29, 1999) (applying subsidiary meaning doctrine), aff’d on other grounds, 223 F.3d 514

(7th Cir. 2000).

       These principles operate together such that a viable defamation claim can arise only from

an (1) unprivileged (2) statement of fact that is (3) materially false and (4) defamatory (5) of the

plaintiff that (6) is not merely subsidiary to the non-actionable alleged meaning of the challenged

work as a whole. None of the aspects of MaM that the SAC places at issue satisfies all those

conditions. As explained below, the application of these requirements to this case shows that

Colborn has failed to state a claim for defamation or any other tort as a matter of law.

I.     Colborn’s Defamation Claim Fails As A Matter Of Law

       The overarching theory of defamation pleaded in the SAC is that MaM falsely implies

that Colborn framed or assisted in framing Avery for murder. The SAC breaks this overarching

theory down into four specific sub-parts: (1) the Jail Call, SAC ¶ 27; (2) the discovery of

Halbach’s RAV4 at the Avery salvage yard, id. ¶ 37; (3) the RAV4 ignition key found in

Avery’s bedroom, id. ¶ 41; and (4) the selection and presentation of materials, id. ¶ 46.

       As in Partington, Riley, and Grisham, however, none of these challenged statements and

alleged omissions satisfy the requirements for a defamation claim—or any other tort claim—

because they are either substantially true statements of fact, non-actionable conclusions based on

disclosed facts, not defamatory of Colborn, and/or privileged under the common law and the

First Amendment as fair reports of judicial proceedings and records. And, in any event, the

Court need not even examine the four subparts because these alleged inaccuracies (which

collectively comprise fewer than 13 minutes of a 10-hour series) do not change the gist or sting

of the documentary construed as a whole: Avery’s attorneys were unsuccessful in presenting a

defense at trial and on appeal that Colborn and others in law enforcement framed him. Because




                                        31
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 38 of 56 Document 119
the four subparts advance that same nonactionable gist or sting, they cannot, as a matter of law,

give rise to a viable claim, whether viewed individually or as part of the whole.

       A.      Reasonable Viewers Would Not Understand MaM To Convey
               An Assertion By Defendants That Colborn Framed Avery.

       Where, as here, challenged statements consist of substantially accurate reporting about

allegations made by litigants during trials, defamation claims cannot arise as a matter of law. The

following is not and cannot be disputed:

       •       Avery’s principal defense in his murder trial was that the Manitowoc County
               Sheriff’s Office framed him for Halbach’s murder. See, e.g., SAC ¶ 33.

       •       Any accurate account of Avery’s trial necessarily must include the fact that this
               “framing” theory was a central pillar of the defense’s case.

       •       In finding beyond a reasonable doubt that Avery was guilty of Halbach’s murder,
               the Manitowoc County jury rejected this “framing” theory.

       •       By reporting on this guilty verdict and the subsequent denial of Avery’s appeals,
               MaM made clear to viewers that jurors squarely rejected Avery’s “framing”
               theory and that he remains convicted and in prison.

       •       Far from resolving for viewers whether the jury got it right, MaM served only to
               open up a debate with strong views on all sides. See note 16 supra.

Despite all this, the SAC claims that MaM amounts to an affirmative (albeit implicit) declaration

by Defendants themselves that Colborn framed or helped frame Avery for Halbach’s murder.

That claim cannot survive a motion to dismiss because, as a threshold matter of law, reasonable

viewers would not understand MaM to represent an assertion by Defendants that Colborn framed

or assisted in framing Avery. As defendant Demos explained in an article cited in the SAC itself,

“[t]here’s a lot of ambiguity, and we were trying to get people to embrace that.” Dkt. 85-2 at 2.

        The law in this Circuit, as in others, supports the conclusion that MaM’s reporting about

the Avery defense team’s “framing” theory is not reasonably susceptible of the false, defamatory

meaning that Avery was in fact framed. In Global Relief Foundation, Inc. v. New York Times



                                        32
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 39 of 56 Document 119
Co., for example, the Seventh Circuit affirmed dismissal of defamation claims over news reports

that the plaintiff was being investigated for links to terrorism, rejecting plaintiff’s “argument that

these media defendants must be able to prove the truth of the government’s charges before

reporting on the investigation.” 390 F.3d 973, 987 (7th Cir. 2004). Similarly, in Janklow v.

Newsweek, Inc., the Eighth Circuit affirmed dismissal of a libel claim by the then-governor of

South Dakota, holding that the challenged report of the “historical fact” of a past rape allegation

did not mean the magazine “espoused the validity” of that accusation. 759 F.2d 644, 649 (8th

Cir. 1985), on reh’g en banc, 788 F.2d 1300, 1301 n.2 (1986) (noting panel’s holding in this

regard was undisturbed). In Croce v. New York Times Co., the Sixth Circuit affirmed dismissal of

defamation claims arising out of a newspaper article, holding that the report did not

communicate that plaintiff had in fact behaved improperly, but rather that it was “a standard

piece of investigative journalism that presents newsworthy allegations made by others, with

appropriate qualifying language.” 930 F.3d 787, 793 (6th Cir. 2019). And, most recently, in

Fairfax v. CBS Broadcasting Inc., No. 1:19-cv-11176 (E.D. Va. Feb. 11, 2020) (Ex. 25), another

federal court dismissed a libel claim brought by Virginia Lt. Gov. Justin Fairfax arising out of

CBS’s interviews with two women who accused him of sexually assaulting them. The court

granted the network’s motion to dismiss because the broadcast interviews did “not sufficiently

imply that the accusations are true or accurate or that CBS endorsed the veracity of Fairfax’s

accusers.” Id. at 18. In reaching this conclusion, the court noted that CBS’s journalists did not

report either that Fairfax in fact committed assault or that they believed he did so, and that the

broadcasts included “Fairfax’s assertions of innocence.” Id. at 16.

       The decisions in Partington, Riley, and Grisham discussed above apply this principle as

well. In each of those cases, the federal appeals courts recognized that defamation claims cannot




                                        33
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 40 of 56 Document 119
arise as a matter of law from substantially accurate reporting about the allegations made by

litigants during trials. The decision in Riley is particularly instructive: as the First Circuit

explained, Riley could not establish that A Civil Action defamed him in its reporting on

plaintiffs’ theory that he had dumped toxic chemicals, in part because the book expressly noted

that a jury rejected that theory with its verdict. See 292 F.3d at 286.

        Here, MaM informed viewers that the defense’s “framing” theory has been repeatedly

and consistently rejected (as well as including detailed refutations of the theory by prosecutors

and witnesses), such that reasonable viewers could not reasonably understand MaM to endorse

the conclusion that the “framing” theory is in fact true. Colborn’s defamation claim thus fails as

a matter of law.

        B.      Any Overall Implication Conveyed By MaM That Colborn Framed Avery
                Would Be A Non-Actionable Conclusion Based On Fully Disclosed Facts.

        Even if MaM did imply that Colborn framed or helped to frame Avery—and it did not—

any such implication cannot give rise to a libel claim because it would constitute a nonactionable

opinion based on fully disclosed true or privileged facts. Under the First Amendment, “opinions

on a matter of public interest based on true, disclosed facts” cannot give rise to a defamation

claim. Marjala, 2017 WI App 7, ¶ 23. Courts have consistently applied that rule to protect

publications that offer conclusions based on the speaker’s interpretation of disclosed true or

privileged facts. See, e.g., Stevens v. Tillman, 855 F.2d 394, 400 (7th Cir. 1988) (“When . . . an

opinion discloses the defamatory facts (or refers to facts in the public record), it is not actionable

apart from those facts.”).12



12
   See also Action Repair, Inc. v. ABC, Inc., 776 F.2d 143, 146 (7th Cir. 1985) (“[A] defense of
fair comment must be afforded for honest expression of opinion based upon privileged, as well
as true, statements of fact.”); Partington, 56 F.3d at 1156 (“even if [defendant] had explicitly
written what [plaintiff] contends his statements imply, the statements would be protected since,


                                         34
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 41 of 56 Document 119
       Here, the indisputable facts MaM discloses to viewers, discussed supra at pp. 18-23, —

alongside others that lend support to Colborn’s claims of clean hands—allow viewers to draw

their own conclusions, as evidenced by what Demos referred to as the “cacophony of responses

to the series, all these different voices.” Dkt. 85-2 at 4. To the extent that viewers understand

MaM to convey the implication that Colborn framed or helped frame Avery, therefore, that

implication is protected by the First Amendment and is nonactionable as a matter of law because

it is “a subjective view, an interpretation, a theory, conjecture, or surmise,” a conclusion based

on these and other fully disclosed facts from which viewers “might draw contrary conclusions.”

Riley, 292 F.3d at 292; accord Partington, 56 F.3d at 1156. MaM discloses to viewers

indisputable facts demonstrating that the Manitowoc County Sheriff’s Office had means, motive,

and opportunity to frame Avery for the Halbach murder. Even if reasonable viewers would infer

from MaM the implication that the Sheriff’s Office did in fact frame Avery, therefore, that

implication would constitute a constitutionally protected opinion based on those disclosed facts.

       C.      The Specific Challenged Passages Of MaM Are Not Actionable Under The
               Subsidiary Meaning Doctrine.

       As explained above, this defamation claim fails because (1) MaM does not reasonably

imply that Colborn in fact famed Avery; and (2) even if MaM did reasonably convey that

implication, the First Amendment fully protects it as an opinion based on disclosed facts. Either

of those two conclusions forecloses Colborn’s claim not only as to MaM as a whole, but also as

to the particular passages that Colborn challenges in the SAC. That is because, under the First

Amendment’s “subsidiary meaning” doctrine, if a court determines that the alleged overarching



read in context, they are not statements implying the assertion of objective facts but are instead
interpretations of the facts available to both the writer and the reader.”).




                                        35
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 42 of 56 Document 119
defamatory meaning of a challenged work is not actionable, subsidiary challenged statements

that “merely impl[y] the same view” also must be dismissed, even if they are both provably false

and otherwise defamatory. Church of Scientology, 932 F. Supp. at 595.

       In Church of Scientology, for example, the court dismissed such subsidiary claims after

determining that a publication’s primary contention—i.e., that the challenged article had falsely

alleged “that Scientology’s purpose is making money by means legitimate and illegitimate”—

was itself non-actionable. Id. The court so held even though it concluded that one of the

challenged statements otherwise presented a fact issue as to both defamation and actual malice.

Id. Because that specific statement “merely implie[d] the same view which [the court had] held

to be nonactionable,” claims based on it were properly subject to dismissal. Id.

       The SAC’s allegations lead to this same conclusion. Colborn’s overall contention—that

MaM falsely accused him of framing Avery—is nonactionable for all of the reasons discussed

supra. Whether or not MaM inaccurately portrayed some details regarding the Jail Call, the “call

in” of Halbach’s license plate, or the discovery of the RAV4 key, as Colborn alleges, is

immaterial under the subsidiary meaning doctrine because, even according to the SAC, those

passages imply the same non-actionable meaning that MaM allegedly conveys as a whole.

       While the Court thus need not evaluate each of the specific passages of MaM that the

SAC challenges to conclude that it should be dismissed with prejudice, the following section

nevertheless explains why, as a matter of law, those challenged passages are not actionable.

       D.      Colborn’s Specific Challenges To MaM Fail To State A Claim For Libel.

       Libel law requires this Court to view challenged statements in context and as part of the

challenged publication as a whole. When viewed in this manner, none of the discrete passages of

MaM that Colborn specifically challenges in the SAC can give rise to a viable defamation claim.




                                        36
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 43 of 56 Document 119
                i. Colborn fails to state a claim as to passages about the Jail Call.

        First, Colborn claims that Defendants “strategically spliced and omitted portions of [his]

trial testimony . . . to distort the facts and nature of the [Jail Call].” SAC ¶ 27. But as the Court

can see for itself from the transcript provided in the Appendix, the minor edits to Colborn’s trial

testimony regarding the Jail Call did not create any change in the meaning of that testimony, let

alone a material change as required to establish falsity as a matter of law under Masson. See also

SAC Ex. B at 4-6, 8-9. All that is removed is the kind of irrelevancy, circumlocution and

repetition that is common both in trial testimony and in ordinary conversation. E.g., id. at 5

(showing after Colborn testified he transferred the call to a detective, MaM omitted that he

added, “to the Detective Division at the Manitowoc County Sheriff’s Department. That’s the

extent of my testimony.”); see also Masson, 501 U.S. at 515 (noting “the practical necessity to

edit and make intelligible a speaker’s perhaps rambling comments”).

        The raw testimony and the edited version that appears in MaM convey exactly the same

information: while Avery was incarcerated, Colborn received a call from someone identifying

himself as a detective; the detective indicated that someone in custody in his jurisdiction may

have committed an assault in Manitowoc County for which another man was wrongly

imprisoned; Colborn transferred the call to a Manitowoc County detective; Colborn testified he

was unsure that the call related to Avery; and Colborn did not memorialize the call until after

Avery was exonerated. Id.; see also supra pp. 8-11. The mere fact that MaM provides viewers

with a condensed version of this testimony cannot itself give rise to a libel claim. See CBS v.

DNC, 412 U.S. 94, 124 (1973) (“editing is what editors are for; and editing is selection and

choice of material”); Peter Scalamandre & Sons, Inc. v. Kaufman, 113 F.3d 556, 563 (5th Cir.

1997) (“It is common knowledge that television programs . . . edit the tape they collect down to a




                                         37
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 44 of 56 Document 119
brief piece.”). Indeed, because MaM’s reporting of Colborn’s testimony about the Jail Call

accurately summarized that testimony, those challenged sections of MaM are both true and

privileged from liability as a fair report of judicial proceedings. Ilsley, 113 N.W. at 426.

       Second, the SAC complains that MaM quoted one of Avery’s attorneys as stating that

Colborn’s report about the Jail Call “was kept hidden in a Sheriff’s department safe in 2003 . . .

when in fact the statement had been delivered to the attorney general promptly after it was

prepared.” SAC ¶ 28. However, that statement is true, as reflected in a Wisconsin Department of

Justice Case Activity Report of which this Court can take judicial notice. See Ex. 21 at 1-2

(identifying Colborn’s report about the Jail Call among “the documents which were being

maintained in a safe in the office of Sheriff Petersen”).13 And, MaM does not reasonably convey

the meaning Colborn ascribes to it; as noted supra, in MaM, Glynn merely says that the sheriff

kept Colborn’s report in a safe, not that the report was withheld or hidden.14 And even if it were

not true, Colborn cannot show that this statement was defamatory of him. It says nothing

derogatory about Colborn to report that his superior officer chose to keep his report under lock

and key. See Crosby v. Time, Inc., 254 F.2d 927, 929 (7th Cir. 1958).

               ii. Colborn fails to state a claim as to passages about the Dispatch Call

       MaM showed viewers testimony establishing that Colborn “called in” the license plate

number of Halbach’s RAV4 to dispatch before it was found at the Avery salvage yard; that

Colborn denied he was looking at the vehicle when he made the call; that Avery stated during an



13
  It is well settled that a court need not accept as true allegations in a complaint that are
contradicted either by documents incorporated in the pleading itself or by records subject to
judicial notice. See, e.g., Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013); Radivojevic v.
Daley, 12 F. App’x 391, 392 (7th Cir. 2001).
14
  See also Ex. 20 at 232 (Colborn’s counsel discussing the “affidavit hidden in the sheriff’s
safe”).


                                        38
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 45 of 56 Document 119
interrogation that he heard the SUV had been placed on his property by an unnamed police

officer; and that the Manitowoc County Sheriff’s Office had access to a vial of Avery’s blood at

the time the SUV was found, stained with blood matching Avery’s DNA. Colborn claims these

passages are actionable because (1) viewers saw an edited version of his trial testimony about the

license plate; (2) Colborn’s picture was shown after MaM recounted Avery’s statement to the

police; and (3) Colborn has an alternative explanation for why the stopper on the vial of Avery’s

blood appeared to have been punctured by a needle. SAC ¶¶ 34, 39-40. These allegations do not

suffice to state a claim for defamation as a matter of law.

       First, the SAC complains that MaM edited his trial testimony regarding the call to

dispatch such that it “gave to viewers the exact opposite impression of what [he] was asked and

how he responded at trial.” SAC ¶ 34. In particular, the SAC challenges an edit that Colborn

asserts made it appear he had answered in the affirmative when asked whether he “can

understand how someone listening to [his call to dispatch] might think that [he] was calling in a

license plate that [he] was looking at on the back end of a 1999 Toyota.” Id. It alleges that he did

not actually answer that question because it drew a successful objection from the prosecution. Id.

       Simply put, the edit does not, by any stretch of the imagination, create a “material change

in [the] meaning” of Colborn’s testimony—indeed, it does not change the meaning at all. At trial,

Colborn was asked whether “road patrol officers” would “call into dispatch and give the

dispatcher the license plate number of a car they have stopped, or a car that looks out of place for

some reason,” to which he replied, “Yes, sir.” See supra at 16; see also SAC Ex. B at 10.

Colborn likewise answered in the affirmative when asked whether the dispatcher “can get

information about . . . to whom a license plate is registered,” and whether, “[i]f the car is

abandoned or there’s nobody in the car, the registration tells you who the owner presumably is.”




                                        39
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 46 of 56 Document 119
Id. Colborn then confirmed that he had called in license plate number SWH-582 to his

dispatcher, and that upon hearing the car was registered to Halbach, he asked the dispatcher to

verify that the vehicle in question was a “[19]99 Toyota,” which the dispatcher confirmed. Id. at

10-11. Colborn also answered in the affirmative when asked whether his call “sounded like

hundreds of other license plate or registration checks that [he] had done through dispatch

before.” SAC ¶ 34. The “gist” or “sting” of this line of testimony is that Colborn conceded on

cross-examination that the audio recording of his calling in of Halbach’s license plate number

would have appeared essentially identical to an outside observer if he had been looking at her

SUV at the time he placed that call. The edit merely distilled that concession down from a line of

questioning into a single question-and-answer. Accordingly, it cannot give rise to a defamation

claim as a matter of law. Masson, 501 U.S. at 515-17.

       Second, Colborn cannot base a claim on MaM’s reporting of Avery’s statement to a

police interrogator that Avery had heard a law enforcement officer left Halbach’s SUV on his

property even though, after reporting this statement, “[t]he scene then cuts immediately to a

visual of [Colborn] about to testify in Court.” SAC ¶ 39. As Colborn concedes, “[a] central part

of Avery’s defense at trial was that [Colborn] and other Manitowoc officers planted Halbach’s

SUV at the Avery Salvage Yard.” Id. ¶ 33. Reporting Avery’s allegation in an interrogation by

police that the SUV was planted and showing Colborn’s image afterwards did not reasonably

convey to viewers that the allegation is in fact true—it was merely a restatement and illustration

of one of the defense’s theories of the case, which cannot give rise to a libel claim as a matter of

law under Partington, Harr, and Grisham.

       Third, Colborn does not allege that MaM included any false statements of fact regarding

the vial of Avery’s blood in the Manitowoc County court clerk’s office, including that the




                                        40
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 47 of 56 Document 119
stopper of the vial appeared to have been punctured by a needle. Colborn merely offers his own

conclusory assertion that “a hole in a blood vial’s rubber stopper is not indicative of evidence

tampering” because such a hole could have been made during the process of taking and storing

the specimen in the first place, rather than during a subsequent extraction. SAC ¶ 40. Moreover,

Colborn cannot dispute that MaM reported that an FBI-administered test on the blood found in

Halbach’s SUV could not detect the presence of EDTA, a chemical additive present in the stored

vial of Avery’s blood, which, if detected, would have advanced the “framing” theory. See Ep. 7

at 39:52-44:36. In this way, MaM accurately reported about the bloodstains, such that viewers

were free to (and did) draw their own conclusions about the probative value of such evidence.

               iii. Colborn fails to state a claim as to passages about the key.

       MaM’s reporting about the key to Halbach’s SUV cannot give rise to a defamation claim

as a matter of law. The SAC focuses on two aspects of this reporting: (1) MaM edited the trial

testimony of the Calumet County officer who supervised Lenk and Colborn in an earlier search;

and (2) Colborn and others “offered a reasonable explanation” at trial “as to how the key was

missed on the earlier search and miscellaneous entries.” SAC ¶¶ 43-44.

       First, the alleged edit to the officer’s testimony did not result in the kind of “material

change in meaning” necessary to create actionable falsity under Masson. At trial, the Calumet

County officer testified that he had been told “that no Manitowoc County deputy should be alone

on the property.” He was first asked whether he ever “had to act like a babysitter, or a watchdog,

for the other officers who were conducting a search,” to which he responded that he “did not

treat this as if [he] was babysitting.” SAC ¶ 44. He was immediately thereafter asked whether,

“in any of [his] years as an officer, [he] had to watch the officers who were searching where you

were, to make sure that they weren’t alone,” to which the officer answered “no.” Tr. 7 at 23:6-




                                        41
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 48 of 56 Document 119
26:19; Ep. 7 at 4:19-6:00. MaM condensed that two-question series to a single question and

answer, such that the officer answered “no” to the first question. Whether Tyson was watching or

babysitting the Manitowoc deputies is a question of semantics, not defamation. See Simonson v.

United Press Int’l, Inc., 500 F. Supp. 1261, 1266 (E.D. Wis. 1980) (declining to engage in an

“endless game of semantics” over reports that were substantially true). Because the meaning of

the officer’s testimony was not materially changed, Masson requires the conclusion that this

condensation cannot give rise to a defamation claim as a matter of law.

       Second, Colborn’s assertion that he and others “offered a reasonable explanation” at trial

for how the key was found actually illustrates why this aspect of MaM is not actionable. MaM

included Colborn’s testimony that the key appeared after he had been rough with a bookcase in

Avery’s bedroom, “twisting it, shaking it, pulling it.” Ep. 7 at 16:33-48. MaM also disclosed to

viewers Deputy Kucharski’s testimony that it was reasonable to believe the key fell out of the

bookcase as Colborn maneuvered it. Id.at 9:00-09. And MaM also conveyed the uncontested fact

that Lenk found the key only after multiple searches failed to do so. Viewers were thus

empowered to (and, again, did) draw their own conclusions about the probative value of the

key—precisely as the First Amendment intends.15

               iv. Colborn fails to state a claim based on “omitted” details

       The SAC also alleges that MaM omitted certain facts in an effort to “lead viewers to

falsely conclude that plaintiff and others framed Avery for Halbach’s murder.” SAC ¶ 46; see

also id. ¶¶ 20, 27, 36. It further asserts that this omission of information made “[t]he words




15
  See also Ex. 26 (Griesbach explaining “it’s impossible to know with 100 percent certainty” if
the key was planted).


                                        42
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 49 of 56 Document 119
expressly used in the broadcasts . . . more defamatory to Plaintiff.” Id. ¶ 59(c). This argument

fails for multiple reasons.

       First, much of the SAC’s allegations concerning “omitted” information centers on

evidence it says MaM omitted about Avery’s past and his actions surrounding Halbach’s death.

SAC ¶¶ 46-47. Had MaM included particular details about Avery, the SAC alleges, “a reasonable

viewer would have found Avery’s guilt obvious,” and, as a result, this reasonable viewer “would

not have concluded that plaintiff and other law enforcement officers planted evidence to frame

him.” Id. The fundamental fallacy of this argument is obvious: To the extent they are actionable

at all, omissions of facts about Avery cannot defame Colborn. Defamation is personal; a plaintiff

cannot recover for a statement made about someone else, even if that statement indirectly harms

the plaintiff. Barlass v. City of Janesville, No. 10-cv-454-slc, 2011 U.S. Dist. LEXIS 165826, at

*36 (W.D. Wis. Nov. 28, 2011), aff’d, 483 F. App’x 281 (7th Cir. 2012).

       More significantly, the SAC relies on a false dichotomy. Whether or not Avery is guilty

says nothing about whether Colborn and his colleagues planted evidence. As Avery’s defense

attorney expressly argued, “[i]f and when police officers plant evidence, they are not doing it to

frame an innocent man. They’re doing it because they believe the man guilty.” Ep. 8 at 8:35-

8:56. And as the prosecution responded, “[i]f you buy [the defense’s] argument that they were

trying to make sure that a guilty person was found guilty, then assigning accountability to the

murder for Teresa Halbach shouldn’t matter whether or not the key was planted.” Id. 8:56-9:39.

In short, it can be true both that Avery murdered Halbach and that Colborn planted evidence.16




16
  The SAC further alleges that MaM “distorted the nature” of Avery’s past crimes and arrests.
See SAC at ¶ 47. Not only does MaM, as discussed supra at pp. 18-23, include much of this
information, but the SAC also neglects to mention that the judge at Avery’s murder trial
excluded all of the prior bad acts evidence the SAC references. See Ex. 27, at 4-11, 12-15.


                                        43
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 50 of 56 Document 119
        Second, MaM likewise (and of necessity) omitted significant information and evidence

favorable to Avery, including the facts that eight unidentified fingerprints were found on

Halbach’s RAV4, Tr. 23 at 151:3-152:11; that one of Avery’s nephews testified his family had

three burn barrels, but authorities found four, including the one that contained Halbach’s

remains, id. at 147:21-148:13; and that although authorities found in the burn pit several rivets

believed to be from the jeans Halbach was wearing when she disappeared, they did not find the

metal button closing the waist of the jeans, id. at 137:6-20.

        Third, the SAC falsely alleges that MaM excluded information that it actually includes:

        Trial Testimony: The SAC alleges that the filmmakers “spliced and omitted portions of

Plaintiff’s trial testimony . . . to distort the facts and nature of the 1994 or 1995 telephone call.”

SAC ¶ 27; SAC Ex. B, at 47-48. Yet Episodes 2 and 7 include several minutes of Colborn’s own

deposition and trial testimony that make the very assertions about this call that the SAC alleges

were omitted. Compare SAC ¶¶ 24-26 with Ep. 2 at 18:30:15-19:43, Ep. 7 at 22:55-24:15.

        Call to Dispatch: The SAC alleges MaM edited his response to the question of whether

someone could have believed he was looking at Halbach’s car during the call. SAC ¶ 34. But,

although the SAC claims this edit conveyed the “exact opposite impression” of his unedited

testimony, MaM includes, immediately after the challenged passage, Colborn’s denial that he

had located the vehicle when he placed the call. Ep. 5 at 56:21-56:45.

        Phlebotomist Testimony: The SAC alleges the filmmakers knew that a phlebotomist “was

prepared to testify” that the hole in the stopper of the blood vial in Avery’s case file was caused

by the needle used to take the sample. SAC ¶ 40. Setting aside the fact that the phlebotomist did




Excluding such details about Avery, which were themselves excluded from Avery’s trial, cannot
and does not defame Colborn as a matter of law.


                                         44
         Case 1:19-cv-00484-PP Filed 03/03/20 Page 51 of 56 Document 119
not actually testify, MaM includes extensive trial testimony from the FBI’s Chemistry Unit

Chief, who asserted that Avery’s blood found in Halbach’s car could not have come from the

evidence vial. See Ep. 7 at 42:12-44:23, 47:26-50:33.

       Burn Barrel: The SAC alleges MaM excluded the fact that investigators found parts of

Halbach’s electronic devices in a burn barrel on Avery’s property. SAC ¶ 46. However, MaM

includes footage of an interrogation of Avery’s nephew, Brendan Dassey, in which an

investigator confronts him with the fact that the electronics were found in the barrel and, what’s

more, Dassey equivocates on whether Avery put them there. Ep. 10 at 27:30-28:03.

       Avery’s Past Bad Acts: Although Colborn asserts that MaM failed to include details

about his past bad acts, which as discussed at note 16, the trial court excluded from evidence,

MaM in fact discusses both his animal cruelty conviction and his roadside confrontation with his

cousin. See supra at 19-20. MaM also displays Avery’s threatening letters to his then-wife during

his first prison term. Ep. 1 at 37:00-10.

       Fourth, it bears emphasis (1) that the Avery criminal investigation and trial lasted more

than 17 months, (2) that MaM includes only about 10 hours of content, and (3) that in that 10

hours MaM attempts to chronicle not only Avery’s conviction for murder, but also his earlier,

wrongful conviction for rape, his exoneration for that crime , an investigation by the Attorney

General into his wrongful conviction, the efforts of a legislative task force named after him to

reform the State’s criminal justice system, his civil suit against Manitowoc County, the trial and

conviction of his nephew Brendan Dassey, and the first eight years of their post-conviction

efforts to secure their freedom. Given that reality, what the SAC classifies as omissions are no

more than constitutionally protected editing decisions the filmmakers had to make in order to

condense the material into a manageable time frame. As the Eighth Circuit has observed,




                                        45
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 52 of 56 Document 119
“[e]very news story (like every judicial opinion) reflects choices of what to leave out, as well as

what to include.” Janklow v. Newsweek, Inc., 788 F.2d 1300, 1306 (8th Cir. 1986). Thus, the

court cautioned against judicial intrusion into editorial decisions, noting that “[a]ccounts of past

events are always selective, and under the First Amendment the decision of what to select must

almost always be left to writers and editors.” Id.; c.f. Time, Inc. v. Pape, 401 U.S. 279, 290-91

(1971) (“Any departure from full direct quotation of the words of a source, with all its qualifying

language, inevitably confronts the publisher with a set of choices.”).

       The SAC does not allege that any material facts about Colborn included in MaM are

untrue. He admits he received a call around 1995 from a detective who told him that Manitowoc

County may have an innocent person in jail; he wrote a report about that call in 2003; he called

dispatch to ask about the license plate number and make of Halbach’s car before it was

discovered at the salvage yard; he was present when Lenk found the key to Halbach’s RAV4 in

Avery’s bedroom three days after their first search of the room; and there was a hole in the

stopper of the test tube containing Avery’s blood. And, ironically, in attempting to argue that

MaM improperly omitted information, the SAC presents a misleading sampling of passages

without acknowledging the broader context in which they appear. Colborn’s “choice of passages

from the [interviews and testimony] is no less selective than [the filmmakers’]”—in fact, it is

much more so. In re Storms v. Action Wis. Inc., 309 Wis. 2d 704, 726, 727 (2008). As discussed

supra, MaM extensively recounts the prosecution’s arguments, law enforcement’s statements,

and statements by many others who believe in Avery’s guilt.

                                                ***

       Clearly, Colborn does not believe MaM treated him or Manitowoc County fairly:

simmering beneath the surface of the SAC is a sense of outrage over the spotlight MaM placed




                                        46
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 53 of 56 Document 119
on a small community that thought it had moved past a difficult moment in its history. As

Colborn’s attorney wrote in his book about the documentary, it “invited the world to take part in

a brain teasing adventure.” Ex. 26 at 43. But despite the inevitable opening of old wounds,

searching inquiry into whether our criminal courts deliver justice should be celebrated, not

denigrated. And although victors often get to write history, the law thankfully does not mandate

it. MaM included voices from all sides to tell the Steven Avery story, and the filmmakers were

not required to exclude Avery’s side of it to placate Colborn’s outrage at being accused by Avery

of misconduct.

       II.       The SAC’s Tag-Along Claims Also Cannot Survive This Motion To Dismiss

       The SAC’s tag-along claims for negligence (Count II) and intentional infliction of

emotional distress (Count III) likewise cannot survive this motion to dismiss. The negligence

claim cannot succeed as a matter of law because Colborn has already conceded his status as a

public official for purposes of this case, Dkt. 79 at 29, and the First Amendment requires a

public official plaintiff to prove fault in excess of negligence—namely, constitutional actual

malice—to recover for any alleged injury arising out of challenged speech or expression. See

Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974); Hustler Magazine, Inc. v. Falwell, 485

U.S. 46, 56 (1988) (plaintiff cannot avoid constitutional limitations on defamation claims by

pleading alternative tort claims). Moreover, the negligence claim duplicates the gravamen of the

defamation claim: The SAC asserts that Defendants injured Colborn through the publication of

“false statements” that “were not privileged” and that were communicated “to the viewing

public” that “caused damage and harm to [his] reputation.” SAC ¶¶ 71-73. Such inherently

duplicative negligence claims fail as a threshold matter of law. See, e.g., Pusey v. Bank of Am.,

N.A., No. 14-cv-04979(FB)(LB), 2015 U.S. Dist. LEXIS 91083, at *10 (E.D.N.Y. July 13, 2015)

(collecting cases and dismissing as duplicative negligence claim that “unequivocally sound[s] in


                                        47
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 54 of 56 Document 119
defamation”); Martin-Trigona v. Chi. Tribune, No. 87 C 6605, 1991 U.S. Dist. LEXIS 8860, at

*1 (N.D. Ill. June 28, 1991).

       The SAC’s IIED claim similarly fails as a matter of law for at least two reasons. First, the

First Amendment “preclude[s]” any IIED claim arising out of a broadcast that conveys

information on “a matter of public concern.” Dumas v. Koebel, 841 N.W.2d 319, 329 (Wisc. Ct.

App. 2013) (citing Snyder v. Phelps, 562 U.S. 443 (2011)). Because MaM addresses a matter of

public concern, see Fla. Star v. B.J.F., 491 U.S. 524, 536-37 (1989) (challenged speech

“involved a matter of paramount public import: the commission, and investigation, of a violent

crime which had been reported to authorities”), Colborn cannot state a claim for IIED here.

       Second, a required element of any IIED claim in Wisconsin is “that the defendant’s

conduct was extreme and outrageous.” Rabideau v. City of Racine, 627 N.W.2d 795, 802-03

(Wisc. 2001). As the Seventh Circuit has observed, “[e]xtreme or outrageous behavior means

that the average member of the community must regard the defendant’s conduct in relation to the

plaintiff as being a complete denial of the plaintiff's dignity as a person,” which “is a high

standard, and Wisconsin courts have been reluctant to find conduct sufficiently extreme to meet

this test.” Kennedy v. Children’s Serv. Soc’y, 17 F.3d 980, 986-87 (7th Cir. 1994) (citation and

internal marks omitted). Where an IIED claim arises out of speech that also is challenged in a

defamation claim, the act of communicating that speech by definition does not meet the “high

standard” of constituting “extreme and outrageous” conduct. Terry, 840 N.W.2d at 271.

                                          CONCLUSION

       For all of the foregoing reasons, Netflix respectfully requests that the Court grant its

motion pursuant to Rule 12(b)(6) and dismiss the SAC with prejudice.




                                        48
        Case 1:19-cv-00484-PP Filed 03/03/20 Page 55 of 56 Document 119
Dated: March 3, 2020       Respectfully submitted,



                           s/ James A. Friedman
                           James A. Friedman
                           Godfrey & Kahn, S.C.
                           One East Main Street
                           Suite 500
                           Madison, WI 53703-3300
                           T: (608) 284-2617
                           F. (608) 257-0609
                           jfriedman@gklaw.com

                           Lee Levine
                           Matthew E. Kelley
                           Ballard Spahr LLP
                           1909 K Street, NW, Suite 1200
                           Washington, DC 20006-1157
                           T: (202) 508-1110
                           F: (202) 661-2299
                           levinel@ballardspahr.com
                           kelleym@ballardspahr.com

                           Leita Walker
                           Ballard Spahr LLP
                           2000 IDS Center, 80 South 8th Street
                           Minneapolis, MN 55402-2119
                           T: (612) 371-6222
                           F: (612) 371-3207
                           walkerl@ballardspahr.com

                           Counsel for Defendants




                                49
Case 1:19-cv-00484-PP Filed 03/03/20 Page 56 of 56 Document 119
